                1

                     Pierce Bainbridgc Bcck Price & Hecht LLP                 Weil, Gotshal & Manges LLP
                2                                                             Edward R. Reines (SBN 135960)
                     Brian J. Dunne (SBN 275689)
                                                                              edward.reines@weil.com
                3    355 S. Grand Ave., 44th Floor
                                                                              Derek C. Walter (SBN 246322)
                     Los Angeles, California 90071
                4    Tel: (213)262-9333
                                                                              derek.walter@weil.com
                                                                              Silicon Valley Office
                     bdunne@piercebainbridge.com
                5                                                             201 Redwood Shores Parkway
                     Pierce Bainbridge Beck Price & Heclit LLP                Redwood Shores, CA 94065
                6    Theodore J. Folkman {pro hac vice pending)               Telephone: (650) 802-3000
                     One Liberty Square, 13th Fir.
                7
                     Boston, MA 02109
                     (617)313-7401
                8
                     tfolkman(^piercebainbridge.com
                9
                     Pierce Bainbridge Beck Price & Hecht LLP
                     Minyao Wang (pro hac vice pending)
               10
                     111 Park Ave., 45th Floor
               11    New York, NY 10172
                     (212) 484-9866
               12    mwang@piercebainbridge.com                                            SEP 06 2019
               13                                                                        SUSAivi V. isOur-iG ,
                    Attorneysfor Applicant Illumina Cambridge Ltd.                   CLERK. U.S. DISTRICT COURT
               14                                                                   NORTH DISTRICT OF CALIFORN
               15
                                                                                                                    O
                                                 UNITED STATES DISTRICT COURT
               16
                                             NORTHERN DISTRICT OF CAL
               17
                     In re APPLICATION OF ILLUM*fA^
                                                                  r§'c"fr 215MIS6
                                                                     Civ. A. No.
               18    CAMBRIDGE LTD. for issuance of
                     subpoenas under 28 U.S.C. § 1782                      DECLARATION OF ANDERS
               19
                                                                           VALENTIN IN SUPPORT OF
                                                                          APPLICATION OF ILLUMINA
               20
                                                                          CAMBRIDGE LTD, FOR LEAVE
               21                                                            TO SERVE SUBPOENAS

               22

               23

        - •.   24
               24   I, Anders Valentin, make the following declaration:
CVV.'          25          1.     I am an attomey licensed in Denmark and a partner in the law firm of Horten, in
    B
L              26

               27

               28

                                            DECLARATION OF ANDERS VALENTIN


                    2851605
 1
             2.      I received my undergraduate degree in history and politics from the Royal
 2
     Holloway College in London, England in 1989. I received my Master of Laws degree from the
 3
     University of Copenhagen in 1997.
 4
             3.      I am Head of my firm's Life Science and Healthcare practice group. 1 advise
 5
     Danish and foreign clients on all areas of Danish intellectual property law and Danish life
 6
     science & healthcare law, with a particular focus on litigation and enforcement. I have
 7
     developedan expertise in patent law and specificallyon patent infringement, including
 8
     injimction and evidence preseiTation, as well as coordination of cross-border patent litigations.
 9
             4.      I have been recognized by multiple legal directories, including the LegalSOO and
10
     Chambers & Partners. I currently serve as a lecturer of Intellectual Property Law at the
11
     Univereity of Copenhagen. I regularly contribute to the Kluwer Patent Blog about developments
12
     in Danish intellectual property law. I am also a Member of the Board of Directors of the Danish
13
     Life Science Law Association.
14
             5.      I make this declaration in support of the application (the "Application") by
15
     Illumina Cambridge Ltd. ("Illumina Cambridge") for an order pursuant to 28 U.S.C. § 1782
16
     granting them leave to serve subpoenas on Complete Genomics, Inc. ("Complete Genomics*'),
17
     BGI Americas, Coip. ("BGI Americas") and MGI Americas, Inc. ("MGI Americas" and
18
     collectively with Complete Genomics and BGI Americas, "Respondents") to obtain discovery
19
     for use in a patent infringement action commenced by Illumina Cambridge against BGI Europe
20
     A/S ("BGI Europe") in the Maritime and Commercial Court of Denmark (the "Danish
21
     Infringement Action").
22
            6.      In the Danish Infringement Action, Illumina Cambridge asserts that BGI Europe
23
     infringes European Patent No. DK/EP 3 002 289 T3 ("the '289 Patent") which is owned by
24
     Illumina Cambridge. In the same action, Illumina, Inc., the parent company of Illumina
25
     Cambridge, also asserts that BGI Europe infringes its exclusive trademark rights. The
26
     Application does not seek discovery in connection with the trademark infringement dispute and
27
     Illumina, Inc. is therefore not an applicant.
28

                               DECLARATION OF ANDERS VALENTIN


     2851605
                                                                          r\




 1
             7.      I am the lead counsel for Illumina Cambridge and Illumina Inc. in the Danish
 2
     Infringement Action.
 3
             The Danish Infrinaement Action
 4
             8.      Illumina Cambridge commenced the Danish Infringement Action on May 15,
 5
     2019. An English translation of the complaint in the Danish Infringement Action is attached
 6
     hereto as Exhibit A.
 7
             9.      The proceedings in the Danish Infringement Action are still at an early stage and
 8
     the Danish court has not issued any substantive rulings. Illumina Cambridge has neither sought
 9
     nor obtained any discovery in the Danish Infringement Action.
10
             10.     Illumina Cambridge has asserted in the Danish Infringement Action that BGI
11
     Europe infringes the '289 Patent by using in Denmark specific Sequencing Reagent Kits that
12
     contain reagents, including modified nucleotides, for performing polynucleotide sequencing on
13
     sequencing platforms of the BGI Group, such as the BGISEQ-500 and the MGISEQ-2000.
14
     Illumina Cambridge asserts that the modified nucleotides of the Sequencing Reagent Kits satisfy
15
     all features of at least claim 1 of the '289 Patent, as confirmed by independent laboratory testing.
16
             11.    The relief requested in the Danish Infringement Action includes an injunction, a
17
     demand on BGI Europe to provide its turn-over in relation to revenue generated by sale of
18
     goods/service covered by the Danish Infringement Action, an order to withdraw the infringing
19
     products from tiie market, an order to provide notification to customere which have bought the
20
     infringing products, and payment of damages by BGI Europe.
21
             12.    BGI Europe filed its written arguments in response to Illumina Cambridge's claim
22
     of infringement on August 23,2019 and the court has now set a deadline of September 23,2019
23
     for Illumina Cambridge to file a rebuttal.
24
             13.    The trial of the Danish Infringement Action has not yet been scheduled, but 1
25
     expect it to take place in late 2020.
26
             14.    It will be possible to submit evidence at any time up to about 4 to 8 weeks prior to
27
     trial in the Danish Infringement Action.
28

                               DECLARATION OF ANDERS VALENTIN


     2851605
 1
               Danish Law on Discovery
 2
               15.   Under Danish civil procedure law, there is no general right to pre-trial discovery
 3
     and the mechanisms available to obtain it are far more limited than those available in the United
 4
     States.
 5
               16.   The scope of discovery under Danish law is limited to information that (i) is
 6
     contained in "documents," (ii) the court in which the action is pending deems to be of potential
 7
     importance to case at hand, (iii) the party seeking discovery could not (without undue burden)
 8
     obtain elsewhere, and (iv) is in the possession of the opposing party or a third party. All four
 9
     requirements must be met before discovery can be granted and even if they are, the court may
10
     still deny the application if it is not sufficiently substantiated by evidence; or if the court deems
11
     the requested discovery to be unnecessary (i.e. the information sought may be obtained by other,
12
     less intrusive, means); or if it would be disproportionate to grant the application taking into
13
     account the legitimate interest of the defendant in guarding its business secrets.
14
               17.   In particular, under Danish law, business secrets may be exempt from disclosure
15
     in the discretion of the court even if the "documents" would otherwise be technically subject to
16
     disclosure under the standard discussed in paragraph 17. In my professional experience, this
17
     exemption is a serious obstacle to obtaining meaningful discovery in intellectual property cases.
18
     I expect that Ulumina Cambridge would face this obstacle in the Danish Infringement Action if it
19
     sought to obtain discovery imder Danish law, even if any relevant documents existed in
20
     Denmark, which may not be the case, as discussed below in paragraph 20.
21
               18.   Thus, as general rule, the parties in a Danish litigation must make their cases with
22
     the evidence they have available to them. For these reasons, Illumina Cambridge has not sought
23
     nor obtained any discovery in the Danish Infringement Action.
24
               19.   Moreover, Danish discovery laws reach only information and documents located
25
     in Denmark. Therefore, information located in the United States in the possession of the
26
     Respondents would not be accessible to Illumina Cambridge through Danish discovery law.
27
     While BGI Europe performs activities in Denmark that Illumina Cambridge alleges infringe the
28

                               DECLARATION OF ANDERS VALENTIN


     2851605
 1
     '289 Patent, there is no reason why BGI Europe would be in possession of documents that
2
     describe the properties of the modified nucleotides that are used to perform polynucleotide
 3
     sequencing in Denmark; it is not necessary for such details be known or described in order to for
4
     polynucleotide sequencing to be performed.
 5
            20.      In addition, I understand that Illumina Cambridge seeks to depose through this
6
     Application officers of the Respondents. But Danish law does not permit pre-trial deposition of
 7
     witnesses. Nor can a Danish court compel a foreign national to appear in person. Therefore,
8
     witnesses who are officers of any of the Respondents would not be accessible to Illumina
9
     Cambridge through Danish discovery law.
10
               21.   Danish courts are receptive to evidence obtained through section 1782
11
     proceedings in the United States. There is no rule prohibiting a party to seek evidence via
12
     section 1782 or declaring such evidence inadmissible in Danish legal proceedings. Instead,
13
     general rul^ of Danish civil procedure law apply.
14
               22.   Therefore, any order by this Court for the production of discovery to be used in
15
     the Danish Infiingement Action would not constitute an affront to the dignity of the Danish legal
16
     system.
17
               Danish Law on Access to Court Records
18
               23.   Illumina Cambridge will make every reasonable effort under Danish law to keep
19
     information provided by the Respondents pursuant to the Application confidential in the Danish
20
     Infringement Action.
21
               24.   Under Danish law, the public has a general right of access to court files.
22
     Likewise, hearings in Danish courts will generally be open to the public. However, at the
23
     parties' request, a Danish court can agree to handle a case in camera and conduct hearings in
24
     camera. Under this in camera procedure, only the parties to a case may have access to the
25
     submitted evidence and briefs and only the parties can attend the court hearing. In my
26
     professional experience, this procedure is generally invoked when necessary to protect
27
     confidential business information, including intellectual property information.
28

                              DECLARATION OF ANDERS VALENTIN


     2851605
 1
            25.     lUumina Cambridge agrees to cooperate with BGI Europe and the Respondents in
 2
     objecting to the disclosure of any confidential information of the Respondents produced pursuant
 3
     to the Application. Illumina Cambridge will join any request by BGI Europe and the
 4
     Respondents for in camera court procedures in the Danish [nfringemenl Action that is necessary
 5
     to protect any confidential information produced through this Application.
 6
            26.     After the verdict, the Danish court will issue a written opinion which will be
 7
     served upon the parties. To the extent that the opinion reveals confidential information of the
 8
     Respondents produced through the Application, Illumina Cambridge will cooperate in requesting
 9
     the Danish court to redact the appropriate portions of its written opinion.
10
            I declare under penalty ofpeijury under the laws of die United States of America that the
11
     foregoing is, to my best knowledge, true and correct.
12


            Executedonthe 9dayof*^/ at^^)^>^yytDenmark.
15

16

17
                                         Anders Valentin
1"                                        Advokat
                                          Rtilip HeymansM67
19                                        Box 191-2900 Hellerup
                                          TH. 3^ 4000 - 33W 4001
20                                        HortenAdvokatpartnerselskab
21

22

23

24

25

26

27

28

                              DECLARATION OF ANDERS VALENTIN


     2851605
        rs




EXHIBIT A
                                                                                                                      Anders Valentin
                                                                                                                      Philip Heytnanns Alle7
                                                                                                                      DK-29(X)Hellerup
                                                                                                                      Tel +45 3334 4000


                                                                                                                      Our ref. 182480

                                                                                                                      15 May 2019




WRIT OF SUMMONS


The Maritime and Commercial Court



On behalf of                                                 Illumina Cambridge Limited
                                                             Chesterford Research Park
                                                             Little Chesterford
                                                            Saffron Walden
                                                             Essex CBIO IXL
                                                             UK


and


                                                            Illumina inc.
                                                            5200 Illumina Way
                                                            San Diego
                                                            California 92122
                                                            USA


                                                            Qointly "Illumina")


vs.                                                         BGI Europe A/S
                                                            Ole Maal0s Vej 3
                                                            2200 K0benhavn N
                                                            ("BGI Europe")




Z:\sharedcloud\octopus\data\tmp\TentakeH4321077861967884Sffi.octo\04d344fl-al88-4a27-aa62-8il2e9936610e.dooc2797792   Horten Advokatpartnerselskab
                                                                                                                      CVR 33775229
    Claims


    1) BGI Europe A/S is prohibited from offering, placing on the market, using,
       importing or stocking for such purposes, modified nucleotide triphosphate
       molecules comprisinga purine or pyrimidine base and a deoxyribose sugar moiety
        having a S'-azidomethyl group, as has been the case in connection with the use of
        BGISEQ. and MGISEC "Sequencing Reagent Kits" listed in Exhibit 1, so long as
        Danish patent no. DK/EP 3 002 289 T3 remains In force.

    2) BGI Europe A/S is ordered to inform its customers that BGI Europe A/S is not
        entitled to supply services based on and/or orders of BGISEQ and MGISEQ
        "Sequencing Reagent Kits" listed in Exhibit 1 "Sequencing Reagent Kits", so long
        as Danish patent no. DK/EP 3 002 289 T3 remains in force.

    3) BGI EuropeA/S is ordered to recall all BGISEQ and MGISEQ "Sequencing Reagent
       Kits" specified in Exhibit 1 from customers to whom BGI Europe A/S has delivered
        such "Sequencing Reagent Kits".

    4) BGI Europe A/S is prohibited from using the mark MGISEQ commercially in
        connection with the marketing and offering of the MGISEQ "Sequencing Reagents
        Kits" listed in Exhibit 1 as well as services in connection with the sequencing of
        polynucleotides.




                                          -oOo--
FACTS OF THE CASE


    1   The dispute

lllumina has ascertained that BGI Europe, by way of using, importing, marketing, offering
for sale, etc. the "Sequencing Reagent Kits" {cf. Exhibit 1), infringes lllumina's exclusive
rights pursuant to the patent-in-suit, DK/EP 3 002 289 T3 ("DK/EP '289", Exhibit 2). The
patent-in-suit has been validated in Denmark and is in force in Denmark (Exhibit 3).

Also, it has come to lllumina's attention that BGI Europe by way of importing, marketing,
offering for sale, etc. products or services related to sequencing of polynucleotides under
the designation MGISEQ, infringes lllumina's exclusive rights pursuant to lllumina's
European Trademark registration EUTM No. EU008972127.

As a result of these infringements of lllumina's intellectual property rights, lllumina has
filed this main action in order to stop the infringements and seek damages and
remuneration from BGI Europe.




                                                                                               Page 2
                                                                                           HORTBI




     2   lllumina


lllumina isa California based, and NASDAQ listed, companythat was founded inApril 1998
and is today a leading developer, manufacturer, and marketer of life science tools and
integrated systems for large-scale analysis of genetic variation and function, including
DNAsequencing technologies.

Illumina's DNA sequencing technologies are used by a broad range of academic,
government, pharmaceutical, biotechnology, and other leading institutions world-wide
and build on proprietary solutions such as those protected by the patent-in-sult.

lllumina is the recognized global leader in next-generation sequencing and is widely
acknowledged to have revolutionized DNA sequencing. It Is the first company to enable
the $1,000 human genome sequencing - a landmark achievement. What once took
billions of dollars and years to perform can now be done on an lllumina sequencer in a
matter of hours using Illumina's proprietary sequencing-by-synthesis technology.

As a cutting-edge, research and development driven company, lllumina is the proprietor
of a great number of intellectual property rights.

    3    BGI


The BGI Group of companies is headquartered in Shenzhen, China, with branches and
medical laboratories in major cities including Beijing, Tianjin, Wuhan, Shanghai and
Guangzhou. BGI also has offices and laboratories located in Europe, North America and
the Asia Pacific region. BGI Europe, which is located in Copenhagen, is the BGI Group's
European headquarters.

Asshown in Exhibit4, which is an extract from the BGI Group's website, BGI Europe offers
different DNA sequencing services from its facilities in Copenhagen.
The BGI Group also manufactures its own DNA sequencing platforms through its
subsidiary company MGi Tech Co. Ltd. BGI Group's DNA sequencing platforms, such as
the BGISEQ-500 (Exhibit 5) and the MGISEQ-2G00 [Exhibit 6), and related Sequencing
Reagent Kits (Exhibit 7) used with these platforms are supplied to BGI Europe (and other
BGI group companies) by the affiliate company, MGITech Co, Ltd.

    4    Technical background

Polynucleotides, such as DNA, are long-chain molecules composed of smaller units called
nucleotides. DNA is possessed by all living organisms and Is a carrier of genetic
information.


In nature, DNA consists of two spiraling polynucleotide strands in the form of a double
helix.




                                                                                              Page 3
                                                                                              HORim




Each of the two polynucleotide strands consists of a sequence of nucleotides (represented
by the colored cross-bars in the illustration above). Genetic information is encoded in the
sequence of the nucleotides.

Deoxyribonucleotides are composed of a phosphorylated sugar (deoxyribose) backbone,
each sugar unit being attached to a nitrogenous base. Deoxyribose is a 5-carbon sugar, in
which the carbon atoms are numbered 1' to 5'. The base is attached to the 1' position.
The nucleotides in each strand are linked by their phosphate group, which attaches the 5'
carbon atom of the deoxyribose to the 3' carbon atom of the deoxyribose of the next
nucleotide, to form the sugar-phosphate backbone of the DNA strand as shown in Figure
1(a) below.

There are four different nitrogenous bases in DNA: adenine (A), cytosine (C), guanine (G),
or thymine (T). The two complementary strands assemble together by base-pairing with
the formation of hydrogen bonds between the bases, where cytosine (C) pairs with
guanine (G), and adenine (A) pairs with thymine (T), as show in Figure 1(b) below.

Based on their chemical structure, adenine and guanine are referred to as "purine bases",
whereas cytosine and thymine are referred to as "pyrimidine bases".


                                             Hydrogen bonds
                                                                Adenine
        Nitrogenous bases;                 Th^ne
                    Adenine
                    Thymine
                    Guanine    _a O
                    Cytosine




                  Base pair                              H- yu                       <f
                                                                    Cytosine
                  Sugar                       Guanine
                  phosphate
                  backbone
                               Sugar-phosphate          Bases             Sugv-phosphate
                               backt>one                                  backbone

            (a)                                           (b)
Figure 1: Structure of DNA. (a) The double helix comprised of complementary base pairs
held together by a sugar phosphate backbone, (b) The hydrogen bonding between the
four different nucleotides



        5         DNA replication

DNA is synthesised by DNA polymerase, an enzyme which uses single-stranded DNA
molecules as a template to synthesise new DNA strands that are complementary to the
template.




                                                                                                 Page 4
DNA polymerase synthesises new DNA strands in the 5' to 3' direction fay adding free
nucleotides in the form of deoxynucieoside triphosphates ("dNTPs") to the 3' end of the
new DNAstrand, as shown in Figure 2 below.


                            Free miciaotidas    DNA potymerase




 mm



      guanriQ                  fMA Polymofasa           Ongnal

Figure 2: ONA replication


The starting point of DNA replication is determined by the hybridization of a small
oligonucleotide (sometimes referred to as a "primer") to the template strand, which
allows synthesis by DNA polymerase of the complimentary strand to proceed. One
synthetic cycle results in the addition of one further nucleotide into the growing DNA
strand. The nucleotide incorporated in the growing DNA strand is the nucleotide that is
complementary to ("pairs with") the nucleotide present on the template DNA strand.
Since adenlne exclusively pairs with thymine and cytosine exclusively pairs with guanine,
a double-stranded DNA molecule can always be reconstructed from a single-stranded
template.

In contrast to sequencing-fay-synthesis reactions (as will be described below), normal DNA
replication does not "pause" between each synthesis cycle but proceeds by adding
nucleotides continuously to the growing strand until the template strand is completely
(complementarily) replicated.


         6       Sequencing-by-synthesis

The principles of DNA replication are also used for sequencing DNA to determine the
specific sequence of nucleotides in a given DNA fragment.

The sequencing-by-synthesis (SBS) method developed by lllumina uses DNA replication by
DNA polymerase to sequence single-stranded template strands attached to a solid surface
(e.g. on an array). In contrast to conventional DNA replication, the SBSmethod proceeds
by adding one nucleotide to the growing DNA strand, and then pausing. Thus, the
replication reaction is paused after each addition of a nucleotide, and the identity of the
added nucleotide is determined before the addition of a further nucleotide to the growing
DNA strand. The process is paused by the use of modified nucleotides which contain a




                                                                                              Page 5
blocking group prohibiting further incorporation of nucleotides. The blocking group is
reversibly attached and can therefore be removed allowing a further round of DNA
replication (and sequencing) to proceed.

The incorporated modified nucleotides used in the SBS method of lllumina can include:
(a) a cleavable fluorescent label; and (b) a reversibly attached S'-blocking group. The
fluorescent label identifies the particular modified nucleotide and may therefore be used
to identify the incorporated nucleotide, and the 3'-blocking group ensures that only a
single nucleotide is added by DNA polymerase to each growing DNA strand.

Each of the four different nucleotides may be given a specific fluorescent label. The
identity of the incorporated nucleotide can then be revealed by the color of the
fluorescent signal produced by the fluorescent label.

After determining the identity of the incorporated nucleotide, the fluorescent label and
3'-blocklng group are cleaved and the process proceeds by the addition of a further
nucleotide to the growing DNA strand followed by detection of that further nucleotide.
The replication/detection cycle is repeated to determine a nucleotide sequence within
the DNA fragment.

The sequence of large pieces of DNA may be determined by fragmenting the large DNA
into smaller pieces and simultaneously sequencing each fragment on a solid support (e.g.
an array).

The SBS process, which is schematically represented in Figure 3 below, thus includes three
phases that are repeated for each nucleotide in the template strands: (i) nucleotide
addition/incorporation; (ii) imaging; and (iil) cleavage.

Nucleotide addition/incorporation (phase i):
During the nucleotide addition phase, a DNA polymerase incorporates a single modified
nucleotide (i.e. modified A, G, CorT) into each of the growing strands of DNA on the solid
support. As explained above, in order to pause DNA synthesis (as required in each
replication/detection cycle), lllumina uses modified nucleotidesthat are equipped with a
removable blocking group at the 3'-(0H) position and a fluorescent label. The blocking
group prevents more than one nucleotide being incorporated into the growing DNA
strand. This allows the identity of the incorporated nucleotide to be determined after
which the blocking group is removed allowing the "replication" cycle to be repeated as
described above.


The DNA polymerase selectively incorporates the modified nucleotide that is
complementary to the corresponding nucleotide in the respective template strand.

Imaging (phase ii):
Following incorporation of the relevant complementary nucleotide into the growing DNA
strand, the identity of the nucleotide is determined by imaging the solid surface to which
the template and growing DNA strands are bound. The identity of the incorporated
nucleotide is revealed by the signal produced by the fluorescent label.




                                                                                             Page 6
                                                                                                                                HORTB^




Cleavage (phase Hi):
After imaging, both the fluorescent label and the 3'-blocking group are cleaved. The
cleavage of the fluorescent label removes the fluorescent signal from the growing DNA
strand, w/hilst the cleavage of the 3'-blocking group regenerates a 3'-0H group,allow^ing a
further nucleotide to be added to the growing strand by the DNA polymerase. The
process may therefore proceed by addition of a further nucleotide to the growing DNA
strand. The replication/detection cycle is repeated to determine a sequence within the
DNAfragment.




   Nue(«ottd* •rfdrtien                         lnuging                                CU«vag«
   fWf                                b4ocL9^         iir»      with wttwr two or      Ftuotophom •<«              and Mihtd
   nuc      Idn hybridize to cofnpl«/r«riUtfV   (our Uwi chaprttk £oth tlint«          frotn flow cellik aod llm      gr<34ip
   b<iw?.      du^«< <gr,n ^<ie e«n             RirHt»«<olour cortv^ppnd'ng to lt>v    is               A
                                                b»it indorpofiteS liur^q this cy<I».   wththeaiJdctionolnewBiKleotirfet.


Figure 3: Sequencing-by-synthesis


The modified nucleotides used in lllumina's sequencing method have a B'-azidomethyl
protecting group.

Such modified nucleotides are a subject of the claims of EP 3 002 289 B1 {the patent-in-
suit).

      7       The technology protected by the patent-in-sult

The patent-in-suit, DK/EP '289 is a divisional of EP 1 530 578 ("EP '578") (Exhibit8).

EP '578 was the subject of opposition proceedings, which were rejected by final decision
by the European Patent Office resulting in EP '578 being maintained as granted (Exhibit
9), see item 10 below.

DK/EP '289 relates to modified nucleotides, and in particular to nucleotides having a
removable protecting group and their use in polynucleotide sequencing methods ([OOOII).
When the protecting (i.e. blocking) group of the nucleotides has been removed, it is
possible to incorporate another nucleotide to the free 3'-0H group ([0022]).

Such nucleotides are desired in the SBS method described above as the protecting group
ensures the addition of only one nucleotide inthe nucleotide addition phase (i) and as the




                                                                                                                                   Page 7
                                                                                                      HORim




protecting group can be removed in the cleavage phase {ill) allowing a further round of
SBS(see Figure 3 above).

The invention is based on the development of particular reversible blocking groups and
methods of removing them under DNA compatible conditions ([0013]), which can be
utilized in DNA sequencing. In particular, the examples of DK/EP '289 disclose the
preferred blocking group as being a 3'-azidomethylgroup.

Accordingly, claim 1 of DK/EP '289 reads;

           "A modified nucleotidetriphosphate moiecule comprising a purine or pyrimidine
           base and a deoxyribose sugar moiety having a S'-azidomethyl group".

The scope of claim 1 of DK/EP '289therefore comprises e.g. the nucleotide triphosphate
molecules showninthe figure below having a purineor pyrimidine base and a deoxyribose
sugar moiety having a 3'-azldomethyl group:


                                                                               NH,



                                                                            6
                                                                          O^N
    0' 6' Vo' V                 ^                ci' ""o-d' Vo'' V ^1-
                                                                            .N,

                      3*-0-N3-dATP                                 3'-0-N3-dCTP




    0.

               V
    o''Vd'Vo''^-               ^                 d'^o- d' V o" \)-
                      y-CM^a-dGTP                                  3'-CM^3-dTTP
Figure 4: Exemplary structures of modified nucieotides comprising a purine or pyrimidine base and a
deoxyribose sugar moietyhavinga S'-azidomethyl protectinggroup.

In other words, claim 1 protects e.g. the individual building blocks used in SBS as
developed and performed by lllumina Inc., which includes each of the 3'-azidomethyl-
modified forms of the four nucieotides used for producing the growing strands of DNA
during SBS.

Claim 6 of DK/EP '289 reads;

          "A kit comprising four modified nucleotide triphosphate molecules, each
          comprising a purine or pyrimidine base and a deoxyribose sugar moiety having
          a 3'-azidomethyl group where each nucleotide has a base that is linl<ed to a



                                                                                                         Pages
          detectable label via a cleavable linker and where the detectable label linked to
          each nucleotide can be distinguished upon detection from the detectable label
          used for the other three nucleotides"

The scope of claim 6 of DK/EP '289 therefore comprises a kit for DNA sequencing
comprising the labeled modified nucleotide triphosphates that can be used for DNA
sequencing by SBS.

Claim 9 of DK/EP '289 reads;

          "A polynucleotide molecule having a 3'-azidomethyl group".


The scope of claim 9 of DK/EP '289 therefore comprises polynucleotide molecules having
a 3'-azidomethyl group.

In other words, claim 9 protects the DNA molecules produced during the process of
performing SBS as developed by lllumina, whereby a 3'azidomethyl-modified nucleotide
triphosphate is incorporated into a polynucleotide molecule, such as the growing DNA
strand produced during SBS (see Figure 3 above).

Furthermore, claim 10 of DK/EP '289 reads;

          "A method for determining the sequence of a target single-stranded
          polynucleotide, comprising monitoring the sequential incorporation of
          complementary nucleotides, wherein at least one incorporation is of a
          nucleotide comprising a purine or pyrimidine base and a deoxyribose sugar
          moiety having a 3'-azidomethyl group where the nucleotide has a base that is
          linked to a detectable label via a cleavable linker and wherein the identity of the
          nucleotide is determined by detecting the label linked to the base and the
          blocking group and label are removed prior to introduction of the next
          complementary nucleotide."

In other words, claim 10 protects the methods used in SBS as developed by lllumina, which
is a method of monitoring the incorporation into a growing DNA strand of S'-azidomethyl-
modified nucleotides that have a base that is linked to a detectable label via a cleavable
linker and wherein the identity of the nucleotide is determined by detecting the label
linked to the base.




    8   BGI's sequencing platforms

Based on the publicly available knowledge of the SBS technology employed on the BGI
Group's DNA sequencing platforms, lllumina has ascertained that BGI Europe has made
and continues to make unwarranted use of lllumina's proprietary technology as protected
by the patent-ln-suit, e.g. by way of usingthe BGISEQ-SOO Sequencing Reagent Kits, which
contain reagents including dNTPs used to perform DNA sequencing on the BGISEQ-SOO,
which lllumina has learnt takes place in Denmark. As well as using the BGISEQ-SOO and



                                                                                                Page 9
                           A
                                                                                               HORIBN




related Sequencing Reagent Kits, BGI Europe also uses the MGISEQ-2000, and related
related Sequencing Reagent Kits in Denmark.


lllumina has tried, to obtain confirmation from BGI Europe that it will in fact abstain from
utilizing, offeringetc. any service or product related to DNA sequencing in contravention
of the patent-in-suit (Exhibit 10).

Unfortunately, the responses to the warning letters on behalf of BGI Europe (Exhibit 11)
have failed to elicit any meaningful or substantive response that dispels the assumption
of patent infringement on the part of BGI Europe.

The Court should note that while the BGI Group, unsuccessfully, has attempted to attack
the validity of lllumina's U.S. patent that corresponds to the patent-in-suit, no member of
the BGI Group, including BGI Europe, has thus far denied infringement of the patent-in-
suit.




    9    Evidence of infringement

    9.1 Public mention of the BGI Group's SBS technology

According to the article "MGI Prepares to Sell Sequencers in North America, Europe;
Announces Proprietary Sequencing Chemistry". GenomeWeb, March 4, 2019 (the
"Article") (Exhibit 12), BGI's "[...} current sequencing chemistry relies on stepwise
sequencing-by-synthesis (SBS) where 3'-blocl<ed nucleotides are labeled with cleavable
fluorescent dyes, which leave a molecular "scar"after they are removed. This chemistryIs
similar to that used by llluminaand others", (page 3, last section)

Further, according to the Article BGI's Copenhagen facility "now also has several MGI
sequencing platforms in place", (page 2, section 2)

The Article also reports that "MGI maintains that the comparatively late roll out of its
platforms in the US and Europeis mainlyrelated to the need to build up sales and service
capabilities...", (page 2, section 4)

According to the Article "[...]MGI has now developed a chemistry that involves unlabeled
3 '-blocked nucleotidesand usesfour types offluorescently labeled monoclonalantibodies
for detection that are each specificfor one base", (page 3, last section)

The Article was subsequently updated to stress that - at the time of the update - BGI
Europe in Copenhagen "currently does not offer commercial sequencing services on BGI
platforms" (Exhibit 12). Notwithstanding this qualification to the Article, lllumina asserts
that all activities undertaken by BGI Europe that involve unauthorized use of lllumina's
proprietary technology as protected by the patent-in-suit constitute patent infringement
in accordance with Section 3 of the Danish Patents Act.

    9.2 The BGI Group's technology




                                                                                                  Page 10
                         fy
                                                                                             HORTBI




iliumina has searched for disclosures of this allegedly new chemistry and discovered the
documents W02018/129214 A1 (Exhibit 13), which is a patent application constituting
proprietary technology consistent with the technology described in the Article and for
which Radoje Drmanac (MGI's CEO) is named as the first inventor.

It is lllumina's position that the BGI Group has not yet demonstrated the practical
application of its chemistry, which is the subject of W02018/129214 Al, and questions
whether BGI Europe in fact uses this chemistry in practice on their commercially offered
sequencing platforms such as the BGISEQ-500 and the M6ISEQ-2000.

In any event, Iliumina is of the opinion that the technology described in W02018/129214
Al clearly infringes the patent-in-suit.

W02018/129214 Al describes SB5 wherein "non-labeled" and (reversibly) terminated
nucleotides are detected by the use of antibodies. This technology purports to be suitable
for SBS wherein the (reversibly) terminated nucleotides after initial incorporation into a
DNAstrand are detected by use of antibodies that bind to and allow the detection of the
incorporated nucleotide(s). Finally, the antibodies and the terminating "blockinggroup"
are removed facilitatingthe possible repetition of the procedure until the sequence of the
desired DNA strand has been determined.


The technology of W02018/129214 Al is exemplified in the examples, all of which use
nucleotides with a 3'-azidomethyl blocking group (as defined in claim 1 of the patent-in-
suit).

Iliumina therefore concludes that the use of the technology described in the examples of
W02018/129214 Al would, in any event, fall under the scope of at least claims 1 and 9 of
the patent-in-suit.

    9.3 Testing by Eurofins EAG Materials Sciences

Iliumina has obtained a BGI Sequencing Reagent Kit, labelled "BGISEQ-500RS High-
throughput Sequencing Kit Model: PEIOO". This kit (the "BGI Sequencing Kit") contains
the reagents needed for performing SBS on a BGISEQ-500.

An analysis of the BGI Sequencing Kit was performed by the independent test laboratory
Eurofins EAG Materials Sciences ("Eurofins"). The results of the Eurofins testing are
reported in the Declaration of Mary M. Dothage dated 10 May 2019 (Exhibit 14;
hereinafter referred to as the "Eurofins Report"). As explained in the Eurofins Report at
paragraph 7, the BGI Sequencing Kitcontained fluorescently labelled dNTPs and unlabeled
dNTPs.


The Eurofins Report addresses results of the following testing:

               (a) "Click" chemistry testing undertaken to determine whether
               fluorescently labelled dNTPs in the BGI Sequencing Kit possess azide
               moieties; and




                                                                                                Page 11
                                                                                               HORIBI




                  (b) liquid chromatography/mass spectrometry analysis undertaken to
                  establish whether the masses of unlabelled dNTPs in the BGl Sequencing
                  Kit correspond to the masses of 3'-azidomethyl-dNTPs.

As explained in the Eurofins Report, an analysis of the dNTPs in a brown vial labelled
"PEIOO dNTPs Mix" containing 1.9 milliliters of a blue coloured solution, the appearance
of which was consistent with the characteristics of fluorescently-labelled dNTPs ("BGl
Labelled dNTPs"), confirmed that it contained modified nucleotide triphosphates
possessing an azide containing functional group. The results therefore indicate that the
individual building blocks used in BGIs Sequencing Reagent Kits are 3'-azidomethyl-
modified nucleotide triphosphates.

In conducting the "click" chemistry testing, the BGl Labelled dNTPs of the BGl Sequencing
Kit were analyzed in comparison to labelled dNTPs from lllumina's kit (MiSeq Reagent Kit
v3), which were known to possess a 3'- azidomethyl protecting group.

The analysis investigated the presence of an azido moiety (i.e. an azide) in the dNTPs using
azide-alkyne "click" chemistry. Azide-alkyne "click" chemistry refers to the highly specific
copper(l) catalyzed reaction between an azide group and an alkyne group to yield a
covalently linked triazole product as shown in Figure 6 below.




                      dNTP


                                                                    alkyne

                                                                    Dde linker

                                             azidome^yl



                                                               Cu(l)

                                                    Dye


                                      A
               • i j Jl
                  I     I    I

                                       A     b'lazole




                                               Bead




Figure 6: Click" reaction in which a dye-labelled 3'-azidomethyl modified dNTP (in this




                                                                                                  Page 12
case3'-a2idomethyl-dTTP) reacts,in the presenceof copper{l), withan alkyne group
linked to an agarose bead to attach the dNTP to the bead via formation of a triazole
product.




When the reaction is performed, the dNTPs to be tested are present in solution, whereas
the alkyne is linked to a solid support {i.e. agarose beads, also referred to as alkyne-
agarose beads). Based upon this reaction, if the dNTPs being analyzed contain an azido
group, they will become covalently linked to the alkyne group that itself is linked to an
agarose bead (grey circle) in the presence of copper(l). As both BGI Labelled dNTPs and
the lllumina dNTPs contain a fluorescent dye (appearing as blue in colour), it will be
possible to observe the binding of the azido-contalning dNTPs to the alkyne-agarose
beads visually by monitoring the presence of the fluorescent dye bound to the beads. The
ultimate product of this reaction is therefore an agarose bead linked via a triazole group
to the fluorescent dNTPs, which is observed by the previously colorless agarose beads
taking on the color of the fluorescent dNTPs.

Fluorescent dNTP's linked to the agarose beads (through the triazole) may subsequently
be treated with hydrazine to release the fluorescent dNTPs. Located between the triazole
group and the agarose beads is a chemically reactive Dde group that, when reacted with
hydrazine, breaks the linkage between the triazole group and the agarose beads. When
this linkage breaks, the fluorescent dNTP is liberated from the agarose bead and the color
returns to solution and the beads again become colorless as illustrated in figure 7 below.




                                                        triazole

                                                          Dde linker
                                        Hydrazine




                                                  Hydrazine




                                     tnazole




                                                                                             Page 13
                               rs
                                                                                               H0RTB4




Figure 7; On hydrazine cleavage of the Dde linker, a dye-labelled 3'-azidomethyl
modified dNTP{in this case B'-azidomethyl-dTTP) is liberated from the bead and
released back into solution.
The protocol followed by Eurofms for the "click" chemistry testing was as follows. In brief,
the BGI Labelled dNTPs and the lllumina dNTPs were incubated with the alkyne-agarose
beads and other reagents for approximately 16 hours. Negative control experiments were
also performed without the copper catalyst present in the samples (which prevents the
"click" reaction from proceeding). After incubation of the samples, six wash steps were
then performed. The beads were evaluated and the wash filtrates were set aside and
analysed (Eurofins Report, paragraphs 14-21). Next, all washed bead samples were
treated with hydrazine. The hydrazine filtrate was collected, and both the beads and
hydrazine filtrate were evaluated (Eurofins Report, paragraph 31).

The photographs below show the appearance of the agarose beads after: (i) the "click"
reaction and subsequent wash steps; and (ii) hydrazine cleavage.

Negative control reaction with BGI Labelled dNTPs:
The beads remained colourless after the "click" reaction without copper and subsequent
washes.




Figure 2 reproduced from Eurofins Report

The beads remained colourless after hydrazine cleavage.




Figure 7 reproduced from Eurofins Report

Click chemistry with BGI Labelled dNTPs:
The beads took on the blue colour of the BGI Labelled dNTPs after the "click" reaction and
subsequent washes.




                                                                                                  Page 14
Figure 1 reproduced from Eurofins Report

The beads had a colourless appearance after hydrazine cleavage.
                                               U           « i|j^


                                                      f            • -I
Figure 5 reproduced from Eurofins Report

Click chemistry with lllumina dNTPs:
The beads took on the blue colour of the lllumina dNTPs after the "click" reaction and
subsequent washes.




Figure 3 reproduced from Eurofins Report.

The beads had a colourless appearance after hydrazine cleavage.




Figure 9 reproduced from Eurofins Report

It is lllumina's position that the results of the "click" chemistry tests show that the BGl
Labelled dNTPs of the BGl Sequencing Kit, which are used to perform SBS on the BGISEQ-
500 infringe the patent-in-suit.

   9.4 Sample analysis of BGl Unlabelled dNTPs - Liquid Chromatography/Mass
        spectrometry


In a separate liquid chromatography/mass spectrometry (LC/MS) experiment, Eurofins
compared the masses of standard 3'-azidomethyl-dNTPs obtained from Jena Bioscience
GmbH (Jena, Germany) with the masses of the dNTPs present in the translucent white vial
(labelled "PEIOO dNTPs Mix") of the BGl Sequencing Kit. This vial contained a colourless




                                                                                              Page 15
                                                                                               HOffnBSI




solution, the appearance of which was consistent with the characteristics of unlabeled
dNTPs ("BGI Unlabelled dNTPs").

The expected masses for the free dNTP anion and the masses observed in the LC/MS
analysis for both the BG! Unlabelled dNTPs ("BGI") and the Jena 3-AZM-dNTPs Mix
("Jena") are summarized in the table below:

                                LC/MS Mass Observations


                                                        Observed Ion
                          dNTP            Source
                                                        (mass/charqe)

                                       Expected              536.2


                       3-A2M-dTTP      Jena                  536.1


                                       BGf                   536.1


                                       Expected              545.2


                      3-AZM-dATP       Jena                  545.1


                                       BGI                   545.3


                                       Expected              521.2


                      3-A2M-dCTP       Jena                  521.1


                                       BGI                   521.2


                                       Expected              561.2


                      3-AZM-dGTP       Jena                  561.1


                                       BGI                   561.1




The Eurofins Report therefore concludes that, for each of the four dNTPs, the expected
mass, the Jena observed mass, and the BGI observed mass are within experimental error
(±0.2 atomic mass units) of each other, and that

               "These results confirm that the dNTPs in both the BGI PEIOO Unlabelled
              dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of the
              four 3'-0-azidomethyl-dNTPs. These results confirm that each of the dNTPs
              in the BGI PEIOO Unlabelled dNTPs Mix has the same structural composition
              as the dNTPs in the Jena 3-AZM-dNTPs Mix." (see paragraph 53 of the
              Eurofins Report).

It is lllumina's position that the result of the LC/MS analysis show that the BGI Unlabelled
dNTPs of the BGI Sequencing Kit, which are used to perform SBS on the BGISEQ-500
infringe the Patent-in-suit.




                                                                                                   Page 16
                       n




    9.5 Romesberg declaration

lllumina has retained an independent expert, Professor Floyd Romesberg, to opine on the
likelihood that based on the available evidence, the BGI Sequencing Kit obtained and
analysed by Eurofins (Exhibit 14) includes nucleotides comprising a 3'-azidomethyl group
and thereby falls within the scope of the patent-in-suit. Professor Romesberg also
addresses whether the 3'-blocked terminator chemistry of the BGI Labelled dNTPs and
BGI Unlabelled dNTPs of the BGI Sequencing Kit is likely to be representative of the
sequencing chemistry used to perform SBS on BGI's other sequencing platforms such as
the MGISEQ-2000. Professor Romesberg's declaration, including appendixes A-D, is
submitted as Exhibit 15.


With regard to the BGI Labelled dNTPs, which were analysed using "click" chemistry", in
his expert declaration Professor Romesberg states:

              "Figures 1-4 of the Eurofins Report show that the BGI Labelled dNTPs Mix
              samples and the lllumina dNTPs Mix samples behaved identically In the
              "click" chemistry tests. The stable binding of dye-labelled dNTPs to the
              beads for the BGI Labelled dNTPs Mix samples and the lllumina dNTPs Mix
              samples, which was absentfor the negative control samples, confirms that
              dye-labelled dNTPs were bound to the beads via a click reaction between
              the alkyne-containing beads and an azido group of the dye-labelled dNTPs.
              The binding ofdye label to the beads confirms the presence offluorescently-
              labelled dNTPs containing an azido group in both the BGI Labelled dNTPs
              Mix and lllumina dNTPs Mix." (see paragraph 49).

              I...]

              "The selective release of dye from the alkyne-agarose beads of the BGI
              Labelled dNTPs Mix samples and the lllumina dNTPs Mix samples by
              hydrazine treatment confirms that the dye-labelled compounds were linked
              to the beads via an azido group and not via non-specific binding. These
              results confirm the presence offluorescently-labelled dNTPs possessing an
              azido group in both the BGI Labelled dNTPs Mix and the lllumina dNTPs
              Mix." (see paragraph 54).

In view of the above experiments Professor Romesberg concludes:

              "The "click" chemistry tests that are described in the Eurofins Report
              definitively confirm that the dNTPs of the BGILabelled dNTPs Mix possess
              an azido group." [See paragraph 64].

With regard to the Unlabelled dNTPs, which were analysed by LC/MS, Professor
Romesberg states further in section 64 that:

              "These results are consistent with the LC/MSdata, which show that each of
              the dNTPs of the BGI Unlabelled dNTPs Mix has a mass that corresponds to




                                                                                            Page 17
              (within the experimental error of ±0.2 atomic mass units) the expected and
              observed masses of each of the respective Jena 3'-AZIVI-dNTPs. Based on
              these LC/MS data, it is my opinion that each of the dNTPs of the BGI Unla-
              belled dNTPs Mix has the same composition as each of the respective Jena
              3''AZM-dNTPs."

In summat7, professor Romesberg states (paragraph 66) that

               "With this understanding, and in view of the "click" chemistry tests
              reported in the Eurofins Report, it is my opinion that the dNTPs of the BGI
              Labelled dNTPs mix have the same 3'-0-azidomethyl modification as the
              BGI Unlabelled dNTPs. Therefore, it is my opinion that the labelled
              nucleotides used in the BGISEQ-500 platform for SBS also are nucleotide
              triphosphate molecules comprising a purine or pyrimidine base and a
              deoxyribose sugar moiety hav-ing an azidomethyl group attached in the 3'
              position (i.e. a-OCH2N3 group), thereby possessing the features of claim 1
              ofEP 289 as set out in paragraph 36 above. Thismethod ofSBS, which uses
              a removable 3'-0-azidomethyl blocking group as a reversible terminator is
              described at paragraphs 25-29 and 30 above."

In paragraph 65 he states that

              "I have been informed that BGI's sequencing-by-synthesis method uses
              both BGI Labelled dNTPs and BGI Unlabelled dNTPs in the same SBS
              sequencing cycle reactions, such that both labelled and unlabelled dNTPs
              are incorpo-rated into new complementary DNA strands during the
              incorporation reac-tions. As I mentioned above, the GenomeWeb article to
              which I refer at 19(d) states that BGI's SBS uses 3'-0-modified dNTPs. In
              view of the publicly avail-able information regarding BGI'sSBSmethod, and
              the masses of the BGI Un-labelled dNTPsprovided in the Eurofins Report, it
              Is my opinion that each of the dNTPs of the BGI Unlabelled dNTPs Mix has
              the same structural configu-ration as each of the respective Jena 3-AZM-
              dNTPs (i.e., 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-dCTP, 3''0-
              azidomethyl-dGTP and 3'-0-azidomethyl-dTTP). Therefore, it is my opinion
              that the unlabelled nucleotides used in the BGISEQ-500 platformfor SBS are
              nucleotide triphosphate mole-cules comprising a purine or pyrimidine base
              and a deoxyribose sugar moiety having an azidomethyl group attached in
              the 3' position (i.e. a -OCH2N3 group), thereby possessing the features of
              claim 1 of EP 289 as set out in par-agraph 36 above.."

Finally, Professor Romesberg opines in paragraph 67 that the analysed dNTPs from the
BGI Sequencing Kit must be representative of the dNTPs in kits used generally for
sequencing on BGI's other sequencing platforms.

              "While I understand that the BGI Kit contains the reagents neededfor per
             forming DNA sequencing on the BGISEQ-500, my expectation is that the
             same 3'-blocked terminator chemistry would be used across BGI's other
              DNA se-quencing platforms. This expectation is consistent with the
              GenomeWeb arti-de to which I refer at paragraph 19(d) above, which



                                                                                            Page 18
                                                                                                 NORTHS




              suggests that the same sequencing chemistry (which is referred to as the
              "current sequencing chemis-tr/') is used on at least the MGISEQ-200, the
              MGISEQ-2000 and the MGI5EQ-T7.             My analysis and conclusions
              summarised in paragraphs 64-66 above therefore also apply to labelled and
              unlabelled dNTPs that are provided in kits, other than the BGI Kit, that are
              used to perform BGi's cPas-based se-quencing method (using 3'-blocked
              dNTPs with cleavable fluorescent dyes) on BGi's other sequencing
              platforms."


    10 Alleged invalidity of the patent-in-suit

Opposition proceedings against DK/EP '289 are pending at the EPO.

Illumina submits that EP 3 002 289 B1is clearlyvalid and that there is strong presumption
in favour of validity, which is enforced by the, now concluded, opposition proceedings at
the EPO relating to the parent patent EP 1 530 578 B1 ("EP '578").

Scope of claim 1 EP '578 B1 vs claim 1 of DK/EP '289

DK/EP '289 is based on a divisional application of EP '578. Several oppositions were filed
against EP '578. All oppositions were rejected by final decision, and the patent was
maintained as granted.

Claim 1 of EP '578 as granted and maintained in opposition reads:

              "A modified nucleotide molecule comprising a purine or pyrimidine base
              and a ribose or deoxyribose sugar moiety having a removable 3'-0H
              blocking group covalently attached thereto, such that the 3' carbon atom
              has attached a group of the structure
                                 •O'Z
              wherein Z is any of-C(R'}2 -N(R'% -C(R')2 -N(H}R", and -C(R'}2 -N3,
              wherein each R" is or is part of a removable protecting group;
              each R' is independently a hydrogen atom, an alkyi, substituted alkyi,
              arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, heterocycHc, acyl, cyano, alkoxy,
              aryloxy, heteroaryloxy or amido group, or a detectable label attached
              through a linking group; or (R')2 represents an alkylidene group offormula
              =C(R"')2 wherein each R'" may be the same or different and is selectedfrom
              the group comprising hydrogen and halogen atoms and alkyi groups; and
              wherein said molecule may be reacted to yield an intermediate in which
              each R" is exchanged for H, which intermediate dissociates under aqueous
              conditions to afford a molecule with a free 3'OH." [Colouring added]

Claim 1 in DK/EP '289 reads:

              "A modified nucleotide triphosphate molecule comprising a purine or
              pyrimidine base and a deoxyribose sugar moiety having a 3'-azidomethyl
              group." (colours added)




                                                                                                    Page 19
Bycomparing these claims it is evident that modified nucteotide triphosphate (DK/EP *289)
is a narrower feature than the feature modified nudeotide (EP '578).

It is also evident that a deoxyribose sugar (DK/EP '289) is a narrower feature than the
feature rihose or deoxyribose sugar in EP '578.

Finally, it is ey'ldentthata 3'-azidomethyl group in (DK/EP *289) corresponds to the feature
a removable 3'-0H blocking group...of the structure -0-Z when Z is selected as -C(R')2 -A/3
and R' is independently a hydrogen atom.

Accordingly, it is evident that the scope of claim 1 of DK/EP '289 is fully comprised within
the broader scope of claim 1 EP '578.

Since the subject-matter of claim 1 of EP '578 was deemed to be novel and inventive by
finai decision of the EPO, it follows that the narrower subject-matter of DK/EP '289 must
also be deemed novel and inventive by the EPO during the present opposition. For these
reasons, the alleged invalidity of the patent-in-suit must be deemed a matter of res
judicata.



    11 Trademark infringements


lllumina has become aware that, in addition to the above mentioned patent infringement,
BGI Europe markets and uses sequencers, sequencing reagents and SBS services using the
designation MGISEQ, which differs only by one character from lllumina's registered
trademark MISEQ® (Exhibit 16).

    11.1         lllumina's trademark rights

lllumina is, inter alia, the proprietor of the following EU trademarks :

        MISEQ®
        MISEQ FGX®
        MiSEQDX®
        iSEQ®
        MiNiSEQ®
        HISEQ®
        HISEQX®
        VERISEQ®


(the "ISEQtrademark family")

Many of the above-mentioned EU trademarks are also registered with various trademark
offices around the world (Argentina, Mexico, Malaysia, Brazil, Japan, Israel, Norway, Chile,
USA, Russia, Canada, etc.).




                                                                                               Page 20
                                                                                               HORrm




The suffix ISEQ has been used consistently by lllumina as trademarks for its sequencer
products since 2013. Because of lllumina's continuous and extensive use, "ISEQ" has
become known as a source identifier of lllumina's familyof products in many jurisdictions
throughout the world, including Denmark.

In addition to the above-mentioned overall "ISEQ" family of EU trademarks, lllumina has
continuously used the trademark MISEQ® (and other trademarks) in Denmark, at least
since 2013 (Exhibit17). MISEQ® is, inter alia, mentioned in an article Inthe trade journal
of Danish medical laboratory technicians (Exhibit18) in 2013. The authors of the article,
allworking at Odense University Hospital, describethe use ofa MISEQ® product at Odense
University Hospital.

lllumina's MISEQ® products are also used by other leading hospitals in Denmark such as
Rigshospitalet and Aarhus University Hospital and are mentioned on their respective
websites (Exhibit 19).

lllumina consistently markets its products under its MISEQ* trademark, on its website, on
social media platforms etc. and in all of its general marketing materials.

Internationally, MISEQ® is widely recognized as the leading platform for the sequencing
of gene fragments in microbial studies (Exhibit20).

    11.2        BGI Europe's infringement of lllumina's trademark rights

B6I Europe uses MGISEQ, inter alia, on its website bgi.com (Exhibit 21). The website
bgi.com is targeted towards Denmark as the address of BGI Europe (i.e. in Denmark) is
listed at the bottom of the website (Exhibit 22).

The MGISEQ designation is used in relation to a number of the sequencing instruments of
the BGI Group such as MG/SfQ-200, MGISEQ-2000 and MGISEQ-1 7 (Exhibit 23). These
sequencing instruments are used with consumables and sequencing kits which also carry
the MGISEQ designation. It is lllumina's belief that sequencing instruments, consumables
and sequencing kits are imported into Denmark by BGI Europe under the MGISEQ
designation.

In particular, it the following extract from BGI's website suggests that BGI Europe, besides
using MGISEQ in Its general marketing, is involved in the sale of goods that use the
MGISEQ designation (dated October 31, 2017; exhibit 21);

                MGISEQ-2000 and MGISEQ-200 will be available for orders beginning
                from Dec. 25,2017, and willstart shipmentfrom Feb. 14,2018, initiallyin
                China.


The following Isstated by the management of BGI Europe in its annual report from 2017
(Exhibit 24):

                The company is principally engaged in genome related business in the
                European region. Besides, the company continues involving in non-




                                                                                                 Page 21
                                                                                              HORHBN




                  profitmaking research projects in corporation with government bodies,
                  hospitals and research institutes.

The above-mentioned statement from BGl Europe management is in accordance w/ith the
listed purpose in the Danish Central Business Register regarding BGl Europe (Exhibit25).

BGl Europe has not obtained consent from lllumina to use MGISEQ in the course of trade.
As mentioned above, lllumina is the proprietor of several earlier trademarks, including in
the ISEQtrademark family, including a particular relevance to this dispute:

    •    MISEQ®
    •    ISEQ®


MGISEQ is nearly identical to lllumina's MISEQ® mark, fullyencompasses lllumina's ISEQ*
mark, and is highlysimilar to the other "ISEQ" inclusive marks in lllumina's ISEQ family of
marks.


MISEQ® and MGISEQ are visually almost identical since both begin with the letter M and
end with l-S-E-Q. The only visual difference between the marks is the letter G, which is
buried in the middle of the MGISEQ mark. This renders the MGISEQ trademark to be
easily confused with lllumina's MISEQ® mark in the perception of the relevant public. The
marks are virtually indistinguishable.

The pronunciations of the marks also coincide. In particular ISEQ, the dominant element
of both marks, has two syllables and is pronounced as I- SEQ. Indeed, ISEQ is pronounced
identically in both MISEQ and MGISEQ. Further, the beginning of both marks start with
the letter "M", and as such, they are likelyto be pronounced with an "em" sound. Thus,
marks are pronounced in a highly similar fashion, and the only difference in pronunciation
is the addition of the letter "g" buried between the "em" sound and identical "ISEQ"
element.


Further, lllumina's ISEQ* mark is fully encompassed by the MGISEQ mark and consumers
would likely believe that the MGISEQ product is another offering in lllumina's line of
products under the ISEQ family of products, which includes MINISEQ. HISEQ. and
VERISEQ.


Google suggests 'MISEQ® and lllumina'when MGISEQ® istyped on google.dk (Exhibit26).
This indicates that Danish searches will lead the relevant public to assume that MGISEQis
a product from lllumina, which is not the case,

The parties' goods and services are identical or closely related. The goods are directed to
the same relevant public. To underscore the identical nature of the goods, a
representation of sequencing instruments marketed under the respective marks MISEQ®
/ MGISEQ is shown below:




                                                                                                  Page 22
BGl Europe was undoubtedly aware of lllumina's MISEQ mark. Indeed, the parties are
direct competitors and BGl Europe has purchased lllumina sequencers in the past.
Unsurprisingly, an industry commentator noted the following about BGISEQ 50 (MGISEQ
200 is the upgraded version to BGISEQ SO according to BGl Europe, see Exhibit X) in an
article titled 'The BGl Genomics IPO - Is This a Chinese lllumina?' (Exhibit27):

                     "It not only looks like an lllumina (NASDAQilLMN) sequencer but they're
                    actually using the same namina conyention as the lllumina machines. It's
                    at this point that we could make a tasteless comment about how the
                    Chinese like to copy everything they can get their hands on, but we're not
                    going to do that." [Emphasis added].

This emphasizes that BGl Europe's use of MGISEQ is intended to freeride on the goodwill
of, most prominently, MISEQ®, but also on the goodwill of other trademarks in the ISEQ
trademark family.

       11.3         Submissions in relation to trademark infringement

BGl Europe has not obtained consent from lllumina to use MGISEQ as trademark.

MGISEQ is highly similar to various earlier trademarks in the ISEQ trademark family - in
particular MISEQ®. MGISEQ is used for the same goods and services as MISEQ®, which are
directed towards the same customer, lllumina's trademarks, hereunder MISEQ®, enjoy
broad protection due to their inherent distinctiveness and/or because of the reputation
they possess on the market as well as because of their status as a family of trademark(s).

lllumina is, as the proprietor of the trademark MtSEQ®, entitled to prohibit the use of
MGISEQ in the course of trade, see s. 4 of the Danish Trademark Act and s. 9 of the
European Union Trade Mark Regulation.

Overall submissions


In support of the claims entered, lllumina generally submits that the Maritime &
Commercial High Court must find:

that          BGl Europe has infringed and continues to infringethe patent-in-suit, see s. 3 of
              the Danish Patents Act, and



                                                                                                  Page 23
                                                                                               HORTBI




that      BGI Europe has infringed and will continue to infringe illumina's trademark.


Procedural matters


(1) BGI Europe is called upon to state whether it wishes to rely on the appointment of
court-appointed expert evidence.

(2) BGI Europe is called upon to state Its turn-over in relation to revenue generated by
sale of goods/services covered by these proceedings.

(3) BGI Europe is requested to state whether it is importing, exporting, distributing and/or
selling MGiSEQ products. In the affirmative, BGI Europe is requested to inform to whom
it is importing, exporting, distributing and/or selling MGISEQ products.

Illumina waives formal service of procedural documents and notifications, cf. sections 160
and 161 of the Danish Administration of Justice Act, on the condition that documents and
notifications concerning the case be sent to Anders Valentin, Attorney-at-Law
(ava@horten.dk. Philip Heymanns Alle 1, 2900 Hellerup, with reference to case no.
182480.


Illumina reserves the right to amend and/or supplement its claims depending on the
defense invoked by BGI Europe, including, but not limited to filing a claim for damages
based on one or more of the ascertained intellectual property infringements accounted
for above.


VAT:


Illumina is not registered for VAT in Denmark.



Documents


Exhibits 1-27:




Hellerup, 15 May 2019

Anders Valentin,
Advokat (H), Partner




                                                                                                  Page 24
          A




          DECLARATION OF PROFESSOR FLOYD ROMESBERG




2797090
I, Professor Floyd Romesberg of the Department of Chemistry at The Scripps Research
Institute, San Diego, United States of America, declare as follows


A       Introduction


1.      I, Floyd Romesberg, Ph.D. am a professor in the Department of Chemistry at The
        Scripps Research Institute.

2.      I understand that European Patent EP 3 002 289 B1 (EP 289) is the subject of
        infringement proceedings between the proprietor of the patent, lllumina Cambridge
        Limited (lllumina) and BGI Europe A/S (BGI)V

3.      I have been asked by the law firm Horten, counsel for lllumina. to provide this
        declaration in order to assist the Danish Court by addressing certain technical issues
        that are within my area of expertise. Horten has informed me that this dispute concerns
        whether BGI's DNA sequencing platforms {including the BGISEQ-500 and the
        MGISEQ-2000) use modified nucleotides that are covered by EP 289.

4.      As well as reviewing EP 289, I have been provided with a copy of the Eurofins report
        dated May 10, 2019 (the Eurofins Report), which describes the testing of a BGISEQ-
        500 paired-end 100 kit (the BGI Kit) for the presence of deoxynucleotide triphosphates
        (dNTPs) that possess the features of claim 1 of EP 289.

5.      Except where I state otherwise, the facts and matters set out in this declaration are
        within my own knowledge and are true. Where I have included information that does
        not come from my own personal knowledge, I have stated the source and in each case
        I believe the information to be true.



B       Personal Background and Experience

6.      I am currently a professor in the Department of Chemistry at The Scripps Research
        Institute and have been a faculty member there since 1998.

7.      I earned a Bachelor of Science in Chemistry from Ohio State University in 1988 and a
        Master of Science in Chemistry from Cornell University in 1990. In 1994 I graduated



' I have been informed by Horten that BGI Europe A/S is a subsidiary company inthe BGI Group, which
offers DNA sequencing services on DNA sequencing platforms supplied by MGI Tech, which is also a
subsidiary in the BGI Group.


2797090
      with a Doctor of Philosophy in Chemistry in 1994, also from Cornell University, where
      Professor David B. Collum served as my thesis advisor.

8.    From 1994 until 1998,1 was a National Institutes of Health (NIH) postdoctoral research
      fellow at the University of California, Berkeley, where I studied under Professor Peter
      G. Schultz.


9.    As a principal investigator, ! have authored over 120 publications in peer-reviewed
      journals, including Nature, The Proceedings of the National Academy of Sciences of
      the United States of America, The Journal of the American Chemical Society,
      Angewandte Chemie International Edition, Biochemistry, Nucleic Acids Research, and
      The Journal of Physical Chemistry.

10.   I have authored or co-authored at least 20 invited review articles. In addition, I have
      authored or co-authored at least 17 other publications during my graduate and post
      doctoral studies.


11.   Over 30 of the publications that I have authored as a principle investigator are related
      to nucleotide analogues, including nucleotide analogues bearing linkers for attachment
      of functionalities of interest to polynucleotides, as well as nucleotide analogs bearing
      substituents on the sugar at either the 2'- or 3'- positions.

12.   I currently teach several graduate courses in the Department of Chemistry at The
      Scripps Research Institute, including a Spectroscopy course (which includes a section
      of mass spectroscopy) and a course on Bacteria and Antibiotics. I also regularly
      lecture at universities, symposiums, and conferences throughout the United States and
      abroad.


13.   I have reviewed manuscripts as part of the peer-review process to determine whether
      they are acceptable for publication for numerous journals, including the Proceedings
      of the National Academy of Sciences, Science, Nature, the Journal of the American
      Chemical Society, Angewandte Chemie, Biochemistry, the Journal of Organic
      Chemistry, Bioorganic and Medicinal Chemistry Letters, Chemistry & Biology, Nucleic
      Acids Research, and Nucleosides, Nucleotides, and Nucleic Acids.

14.   I am a member of the American Chemical Society and the American Society for
      Microbiology.

15.   I served as a permanent member of the NIH Synthetic and Biological Chemistry
      (SBCA) study section that handles a significant percentage of the grants dealing with


2797090
      modified nucleotldes for four years. Also, I regularly serve on various National Science
      Foundation (NSF) study sections, and my service on these study sections Involves
      reviewing and determining the merits of numerous grant proposals.

16.   I have been awarded numerous research grants from the NIH, the NSF, the Office of
      Naval Research, Defense Advanced Research Projects Agency, and several other
      sources, including federal funding for the synthesis and analysis of nucleotide
      analogues and for the development of DNA polymerases specifically for sequencing
      DNA.


17.   1 have been the recipient of multiple awards and honors, including the Royal Society
      of Chemistry Award for Bioorganic Chemistry in 2018, the ACS San Diego Chapter
      2018 Scientist of the Year, the ACS Nobel Laureate Signature Award for Graduate
      Education in Chemistry in 2015, Discover Magazine Technology Innovation Award in
      2004, the NSF Career Award in 2004, the Susan B. Komen Breast Cancer Foundation
      Award in 2003, the Camille Dreyfus Teacher-Scholar Award in 2003, the Baxter
      Foundation Fellow Award in 2002, the MacNevin Award in 1987, and election to the
      Defense Science Study Group (DSSG) on which I served from 2008-2010.

18.   I am familiar with the subject matter of EP 289 having previously been retained as an
      independent expert witness by lllumina in the following Inter Partes Review
      proceedings before the United States Patent & Trademark Office concerning U.S.
      7,057,026, U.S. 7,566,537 and U.S. 8,158,346, which I understand are US patents
      related to EP 289:


          •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd, IPR2013-00128 (U.S.
              Patent 7,057,026): and
          •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd., IPR2013-00266 (U.S.
              Patent 8,158,346).
          •   Intelligent Bio-Systems, Inc. v. lllumina Cambridge Ltd,, IPR2013-00517 (U.S.
              Patent 7,566,537);
          •   Complete Genomics, Inc. v. lllumina Cambridge Ltd., 1PR2017-02172 (U.S.
              Patent 7,566,537);
          •   Complete Genomics, Inc. v. lllumina Cambridge Ltd., IPR2017-02174 (U.S.
              Patent 7,566,537);




2797090
C      BGISEQ-500


19.    I have reviewed the following documents, which provide some details regarding the
       BGISEQ-500 sequencing platform:

       (a)     a Technical Note on the BGISEQ-500, a copy of which is provided at Annex A
               to this declaration (BGI Technical Note);

       (b)     the BGISEQ-500 product brochure, a copy of which is provided at Annex B to
               this declaration (BGI Brochure);

       (c)     Fehlmann etal. c-Pas-based sequencing on the BGISEQ-500 to explore small
               non-coding RNAs. Clinical Epigenetics (2016) 8; 123 (Fehlmann 2016), a copy
               of which is provided at Annex C to this declaration; and

       (d)     Karow J. MGI Prepares to Sell Sequencers In North America, Europe;
               Announces Proprietary Sequencing Chemistry. GenomeWeb, March 4, 2019
               (GenomeWeb article), a copy of which Is provided at Annex D to this
               declaration.


20.    The BGI Technical Note, the BGI Brochure, and Fehlmann 2016 explain that the
       BGISEQ-500 sequencing platform uses a DNA sequencing technique known as
       "sequencing-by-synthesis" or "SBS", which BGI describes as its '"probe-anchor
       synthesis (cPas)-based sequencing system". Fehlmann 2016, which is authored by
       scientists from BGI-Shenzen and Complete Genomics^, explains that this sequencing
       system combines "DNA nanoball (DNB) based nanoanrays with stepwise sequencing
       using polymerase". The BGI Brochure states that "[t]he cPAS chemistry works by
       incorporating a fluorescent probe to a DNA anchor on the DNB, followed by high
       resolution digital imaging".

21.    The above descriptions confirm to me that the BGISEQ-500 performs DNAsequencing
       using "SBS". This Is further confirmed by the GenomeWeb article, which states that
       BGI's "current sequencing chemistry relies on stepwise sequencing-by-synthesis
       (SBS) where 3'-blocked nucleotides are labelled with cleavable fluorescent dyes,
       which leave behind a molecular 'scar' after they are removed. This chemistry is similar
       to that used by lllumina and others."




^ Complete Genomics is a subsidiary company in the BGI Group.


2797090
D     Technical background


D.1   Structure of DNA


22.   DNA consists of two complementary strands that wind around one another to form a
      double helix. The strands of DNA are made up of a string of individual nucleotides,
      which are composed of deoxyribose {a 5-carbon sugar), a nitrogenous base, and a
      phosphate group. There are four different nucleotides in DNA, which differ from each
      other by their nitrogenous bases: adenine (A), cytidine (C), guanine (G), and thymine
      (T). The nucleotides in each strand are linked by their phosphate group, which
      attaches the 5' carbon atom of their deoxyribose to the 3' carbon atom of the
      deoxyribose of the next nucleotide, to form the sugar-phosphate backbone of the DNA
      strand as shown in Figure 1 below.             The two complementary strands assemble
      together by base-pairing with the formation of hydrogen bonds between the bases,
      where C pairs with G and A pairs with T, as also shown in Figure 1 below.

                                                         Hydrogen bonds
                                                                          Adenine
               Nitrogenous bases;                    Thymine
                           Adenine
                   ff'ti'Mififj Thymine
                           Guanine            9
                           Cytosine




                        Base pair
                                                                              Cytosine
                        Sugar                        h   Guamne
                        phosphate
                        backbone
                                          Sugar-phosphate                           Sugar-phosphate
                                          backbone                                  backbone

                  (a)



      Figure 1: Structure of DNA. (a) The double helix comprised of complementary base
      pairs held together by a sugar phosphate backbone, (b) The hydrogen bonding
      between the four different nucleotides.




2797090
D.2     DNA replication

23.     DNA is synthesised by DNA poiymerase, an enzyme which uses a single-stranded
        DNA molecule as a template to synthesise new DNAstrands that are complementary
        to the template.      DNA poiymerase synthesises new DNA strands by attaching
        individual nucleotides to the end of the DNA strand being synthesized (see Figure 2,
        below). This attachment links the deoxyribose of one nucleotide to the deoxyribose of
        another nucleotide via a phosphate linkage in a specific direction to form the sugar-
        phosphate backbone of the newly synthesized DNA strand (see Figure 1, above): the
        5' carbon atom of one deoxyribose is connected via a phosphate group to the 3' carbon
        atom of another deoxyribose^.




                                 Free nucieotides              potymerase




                                                                 TTT
               adenine
               thymjne
               cvtosine
               gyanine               ONA Poiymerase                 Origmal (template)
                                                                       DNA strand



        Figure 2: DNA replication.

24.     Figure 3 below shows the structures of the four dNTPs (where 'N' in dNTP is A, C, G,
        or T, corresponding to the four nucleotides of DNA, i.e. dATP, dCTP. dGTP, and dTTP)
        that are used by DNA poiymerase in synthesising the new strand of DNA. With the
        incorporation of each dNTP into the newly synthesised DNA strand, a pyrophosphate
        (two phosphate groups linked together) is released and one phosphate remains to link
        the nucleotides to each other to form the poiynucleotide chain.             Importantly, DNA
        synthesis is a template-dependent process; the same hydrogen bonds that mediate
        the stability of DNA control how a poiymerase copies a template. For example, when


^ The 3' and 5' carbon atoms of the deoxyribose are labelled on the dNTPs in Figure 3.


2797090
      DNA poiymerase encounters a G in a template, it binds dCTP and incorporates a C,
      whereas when It encounters an A in the template, it binds dTTP and incorporates a T.



          MO
                                             Deoxyadenoslne-5' triphosphate
               www U*"^^

                         U"            NH,



                                       1-^             Deoxycytidine-S' triphosphate

                          B   It   H          /   11    I
                      HO-P                                      Deoxyguanosine-5' triphosphate




                                                                     Deoxythymidine-5' triphosphate




Figure 3: Structure of deoxynucleotide triphosphates {dNTPs; from top to bottom, dATP,
dCTP. dGTP, and dTTP).


D.3   lllumina's SBS method using reversible terminator nucleotides

25.   I am familiar with the method of SBS employed by lllumina's sequencing platforms,
      lllumina's SBS method, which is schematically represented in Figure 4 below, involves
      the attachment of single-stranded DNA fragments to a solid surface and the synthesis
      of new complementary DNA strands by DNA poiymerase using modified dNTPs that
      are labelled with a base-specific, cleavable fluorophore, and contain a reversible 3-
      blocking group (see Figure 5, below).

26.   The base-specific incorporation of a fiuorescentiy labelled nucleotide into each newly
      synthesised DNA strand allows the identity of the base incorporated into each strand
      to be detected and thus the sequence of each complementary template strand to be
      determined.




2797090
          Nueleetide addttion                              Imaging                                 CUavage
          Ruorophorfr-lab«lled. trrmirully blocked         Sides are imaged with either two or     Ruorophorei ar« cleaved and washed
          nucUotides hybridize to complementary            four laser channelv Each cluster        Fromflow iH!s «r>d the 3'-OH qroup
          bs». EfcK cluit«r on « $)ide c«n                 emits d colour corresporKJinqto the     is legermaled. A riev^'cyde begins
          incorporate a different ba&e.                    base irrcorporined during thit cycie.   nith the addition of new nuclaotides.


        Figure 4: lllumina's SBS method.

27.     The presence of the reversible 3'-blocking group on the dNTPs means that only a
        single base can be added by the polymerase to each growing DNA strand until the
        reversible 3'-blocking group is removed.

28.     In lllumina's SBS method, a typical reaction cycle entails adding a mixture of
        individually fluorescently labelled and 3'-blocked dNTPs to the sequencing reaction.
        The DNA polymerase can incorporate a single 3'-blocked dNTP into strands that are
        being synthesized, resulting in the incorporation of a single fluorescent label. The
        unbound dNTPs and other excess reagents are then washed away, and the
        sequencing surface is fluorescently imaged to identify which 3'-blocked dNTP has
        been incorporated into each strand.

29.     The fluorophore and 3'-blocking group are then chemically removed, and a new
        reaction cycle begins. Removal of the 3'-blocking group allows the DNA polymerase
        reaction to reinitiate, allowing the Identity of the next base ineach template DNA strand
        to be determined.                     In this manner, the identity of each individual nucleotide
        incorporated into each complementary DNAstrand can be determined over a series of
        cycles, ultimately yielding the sequence identityof the consecutive nucleotides in each
        template DNA strand.


30.     The modified dNTPs used in lllumina's SBS method combine a removable 3'-0-
        azidomethyl blocking group, with a fluorophore attached to the base via a cleavable
        azido linker^. This allows removal of both the 3'-blocking group and the fluorophore to

^The term "azido" indicates the presence ofan azide moiety in the molecule.


2797090
       be achieved with a single cleavage reaction. An example of one of the modified
       nucleotides that can be used in lllumina's SBS method is shown in Figure 5 below.




                                                             ^—N. Cleavable linker containing anazido moiety



                                                                          Q



                                3'-0-azidoniethyl blocking
                                group



      Figure 5. Structure of 3'-0-azidomethyl 2' deoxythymidine triphosphate labelled with a
      removable fluorophore. Each phosphate group Is illustrated with a circled P.                             The
      nomenclature "N3" is used to represent an azldo group {I.e., an azide).


E      EP 289


31.    EP 289 is titled 'Modified Nucleotides for Polynucleotide Sequencing' and concerns
       nucleotides that have a blocking group, methods for the removal of such blocking
       groups, and the use of such nucleotides in polynucleotide sequencing methods.

32.    Paragraph [0004] of EP 289 explains that accurate SBS of DNA"ideally requires the
       controlled (i.e. one at a time) incorporation of the correct complementary nucleotide
       opposite the oligonucleotide being sequenced'. In relation to the use of a blocking
       group it goes on to state as follows:


           "In order to ensure only a single incorporation occurs, a structural
           modification ("blocking group") of the sequencing nucleotides is required to
           ensure a single nucleotide incorporation but which then prevents any further
           nucleotide incorporation into the polynucleotide chain. The blocking group
           must then be removable, under reaction conditions which do not interfere
           with the integrity of the DNA being sequenced. The sequencing cycle can
           then continue with the incorporation of the next blocked, labelled nucleotide.
           In order to be of practical use, the entire process should consist of high
           yielding, highly specific chemical and enzymatic steps to facilitate multiple
           cycles of sequencing."




2797090
                   u




33.   Paragraph [0005] goes on to explain that to be useful in DNA sequencing, nucleotide
      triphosphates (e.g. dNTPs) generally require a 3'OH-bIocking group to prevent the
      polymerase used to incorporate it into a polynucleotide chain from continuing to
      replicate once the base on the nucleotide is added.         In order to achieve this it is
      explained that there are many limitations on the suitability of a molecule as a blocking
      group: it must prevent additional nucleotide molecules from being added to the
      polynucleotide chain whilst simultaneously being easily removable from the sugar
      moiety without causing damage to the polynucleotide chain; and it must be tolerated
      by the polymerase or other appropriate enzyme used to incorporate it into the
      polynucleotide chain. In summary it is explained that "[{\he ideal blocking group will
      therefore exhibit long term stability, be efficiently incorporated by the polymerase
      enzyme, cause total blocking of secondary or further incorporation and have the ability
      to be removed under mild conditions that do not cause damage to the polynucleotide
      structure, preferably under aqueous conditions. These stringent requirements are
      formidable obstacles to the design and synthesis of the requisite modified nucleotides"

34.   The invention of EP 289 concerns the development of a number of reversible blocking
      groups and methods of deprotecting them under DNA compatible conditions.

35.   Paragraph [0050] explains that in one example the reversible blocking group of the
      deoxyribose sugar moiety is a 3'-azidomethyl group (i.e. a -OCH2N3 group).
      Paragraph [0103] explains that nucleotides bearing this blocking group at the 3'-
      position have been synthesised, shown to be successfully incorporated by DNA
      polymerases, block efficiently, and may be subsequently removed under neutral,
      aqueous conditions using water soluble phosphines or thiols, therefore allowing further
      extension.


36.   Claim 1 of EP 289 states;


      "A modified nucleotide triphosphate comprising a purine or pyrimidine base and a
      deoxyribose sugar moiety having a 3' azidomethyl group." In my opinion, claim 1
      therefore relates to nucleotide triphosphate molecules possessing the features a) a
      purine or pyrimidine base and b) a deoxyribose sugar moiety having an azidomethyl
      group attached in the 3' position (i.e. a -OCH2N3 group).




2797090
F     Eurofins Report


37.   The    Eurofins Report describes the         use    of "click"   chemistry and      liquid
      chromatography/mass spectrcmetry (LC/MS) to investigate the properties of dNTPs in
      the BGI Kit. Unless otherwise stated, paragraph references in the remainder of this
      declaration are to paragraphs of the Eurofins Report.

38.   I understand that the BGI Kit contains two mixtures of dNTPs (dATP, dCTP. dGTP and
      dTTP). As explained in the Eurofins Report (paragraphs 7. 12 and 48), one of the
      mixtures contains fluorescentiy-labelled dNTPs (referred to hereafter as the BGI
      Labelled dNTPs Mix) and the other contains unlabelled dNTPs (referred to hereafter
      as the BGI Unlabelled dNTPs Mix).

39.   "Click" chemistry was used to demonstrate the presence of azido-containing dNTPs
      in:


      (a)    the BGI Labelled dNTPs Mix; and


      (b)    the dNTPs in lllumina's MiSeq Reagent Kit v3 (referred to hereafter as the
             lllumina dNTPs Mix).

40.   As shown in Figure 5 above, the lllumina dNTPs contain a 3'-0-azidomethyl blocking
      group with a removable fluorophore attached to the base via a cleavabie azido linker.

41.   LC/MS experiments were performed to determine whether the masses of dNTPs in the
      BGI Unlabelled dNTPs Mix correspond to the masses of commercially available 3'-0-
      azidomethyl-dNTPs obtained from Jena Bioscience GmbH.


G     Azide-alkyne "Click" chemistry of the BGI Labelled dNTPs Mix

42.   Azide-alkyne "click" chemistry refers to the highly specific copper(l) catalysed reaction
      between an azido group and an alkyne group to yield a covalently linked triazole
      producL The reaction only proceeds with an alkyne and an azide and In the presence
      of copper(l).




2797090
43.   Based upon this reaction, if the dNTPs being analyzed contain an azido group, it will
      be possible to covalently link the dNTPs to an alkyne group that itself is linked to an
      agarose bead in the presence of copper{l) as shown in Figure 6 below.




                           dNTP

                                                                                 \
                                                             alkyne
                       9    9     O                                       Bead
                                                             Dde linker

                                        Ns azidomethyl



                                                         Cu(l)




                                            triazole




      Figure 6: "Click" reaction in which a dye-labelled 3'-azidomethyl modified dNTP (in this
      case 3'-azidomethyl-dTTP) reacts, in the presence of copper(l), with an alkyne group
      linked to an agarose bead to attach the dNTP to the bead via formation of a triazole
      product.

44.   As the dNTPs of the BGI Labelled dNTPs Mix and the lllumina dNTPs Mix contain a

      fluorescent dye, it will be possible to observe visually the binding of azido-containing
      dNTPs to the previously colorless alkyne-agarose beads by monitoring the presence
      of the fluorescent dye bound to the resin, which takes on the color of the fluorescent
      dNTPs.     In addition, the presence or absence of the dNTPs in solution can be
      determined visually or by using a spectrophotometer, which detects their presence via
      the light they absorb {i.e. their absorption).




2797090
45.   The fluorophore-linked agarose beads may subsequently be treated with hydrazine.
      Located between the triazole group and the agarose beads is a chemically reactive
      Dde linker that is cleaved by hydrazine. Thus, when reacted with hydrazine, the Dde
      linker between the triazole group and the agarose beads is broken and fluorescently-
      labelled dNTPs will be liberated from the agarose beads as shown in Figure 7 below.
      At this point, color again returns to solution and the beads again become colorless.
      This can be demonstrated by visual inspection and/or with the use of a
      spectrophotometer.




                                                            triazole

                                                        \    Dde linker
                                            Hydrazine




                                                     Hydrazine




                      0    o    o


                  ^
                      I    I lOIPi
                       I On.

                      1    I     I


                                          triazole
                                     U-




      Figure 7: On hydrazine cleavage of the Dde linker, a dye-labelled 3'-azidomethyl
      modified dNTP (in this case 3'-azidomethyl-dTTP) is liberated from the bead and
      released back into solution.




2797090
H       Results of the "Click" Chemistry tests

46.     The Eurofins Report explains that the following reactions were analyzed using azide-
        alkyne "click" chemistry (paragraph 13):

        (a)     the BGI Labelled dNTPs Mix was analyzed for the presence of dNTPs
                possessing an azido group in reactions containing alkyne-agarose beads,
                additives, and copper (II) sulfate solution (paragraph 16).

        (b)     the lllumina dNTPs Mix was analyzed for the presence of dNTPs possessing
                an azido group in reactions containing alkyne-agarose beads, additives, and
                copper (II) sulfate solution (paragraph 18).

47.     Control reactions were also performed in which the copper (II) sulfate solution was
        excluded (and replaced with Tris buffer); see paragraphs 17 and 19. As the "click"
        reaction between an azlde group and an alkyne group is catalysed by copper(l)®, a
        migration of the color from the solution to the beads during the reactions performed
        with Ths buffer would suggest non-specific binding of dNTPs to the alkyne-agarose
        beads rather than binding mediated by the presence of an azido group via the specific
        copper(l) catalysed azide-alkyne reaction.

48.     The experimental and control samples were Incubated for 16 hours, after which the
        color of the beads was examined. The beads were then serially washed; three times
        with the wash solution of the supplier and three times with Tris buffer. pH 8.0. The
        wash solutions were collected and set aside (paragraph 21). Figures 1 to 4 of the
        Eurofins Report show the visual appearance of the alkyne-agarose beads after the
        washing steps. In summary:

        (a)     The samples containing the BGI Labelled dNTPs Mix, alkyne-agarose beads,
                additives, and copper (II) sulfate were tested in triplicate. After the six wash
                steps, the beads maintained the blue color of the BGI Labelled dNTPs Mix (i.e.
                the beads were visibly blue rather than colorless; see Figure 1 and paragraph
                22). The absorption spectra of the wash solutions also confirmed that the blue
                color taken on by the beads during incubation with the BGI Labelled dNTPs Mix
                was not removed by washing (paragraph 23).




®I have been informed that the "click" chemistry kitused for the testing described in the Eurofins Report
includes a preliminary step of mixing two proprietary solutions with copper (II) sulfate, which I
understand generates the copper (I) catalyst required in the azide-alkyne click reaction.


2797090
      (b)    The samples containing the Illumina dNTPs Mix, alkyne-agarose beads,
             additives, and copper (II) suifate w/ere tested in duplicate. After the six wash
             steps, the beads maintained the blue color of the Illumina dNTPs Mix (i.e. the
             beads were visibly blue rather than colorless; see Figure 3 and paragraph 26).
             The absorption spectra of the wash solutions also confirmed that the blue color
             taken on by the beads during incubation with the Illumina dNTPs Mix was not
             removed by washing (paragraph 27).

      (c)    Negative control samples excluding the copper catalyst were also tested for the
             BGI Labelled dNTPs Mix and the Illumina dNTPs Mix.             No visible color

             remained on the alkyne-agarose beads after the six washing steps for any of
             the control samples (i.e. the beads became colorless on washing; see Figures
             2 and 4). This confirms the absence of non-specific binding of dNTPs In the
             BGI Labelled dNTPs Mix or Illumina dNTPs Mix to the alkyne-agarose beads
             and that the presence of the click catalyst copper-containing solution was
             necessary to achieve binding of dye-labelled compounds to the alkyne-agarose
             beads.


49.   Figures 1-4 of the Eurofins Report show that the BGI Labelled dNTPs Mix samples
      and the Illumina dNTPs Mix samples behaved identically in the "click" chemistry tests.
      The stable binding of dye-labelled dNTPs to the beads for the BGI Labelled dNTPs
      Mix samples and the Illumina dNTPs Mix samples, which was absent for the negative
      control samples, confirms that dye-labelled dNTPs were bound to the beads via a click
      reaction between the alkyne-containing beads and an azido group of the dye-labelled
      dNTPs. The binding of dye label to the beads confirms the presence of fluorescently-
      labelled dNTPs containing an azido group in both the BGI Labelled dNTPs Mix and
      Illumina dNTPs Mix.


50.   In relation to the dNTPs of the Illumina dNTPs Mix, in light of the known structure of
      lllumina's 3'-0-azidomethyl dNTPs (see Figure 5 above), this result is as I would
      expect. The results for the BGI Labelled dNTPs Mix samples are also consistent with
      thefluorescently-labelled dNTPs of the BGI Labelled dNTPs Mix being dNTPs modified
      with 3'-0-azidomethyl blocking groups.

51.   After washing, the agarose beads of each sample were treated with hydrazine and
      incubated for 90 minutes on a shaker (paragraph 31).




2797090
52.   After hydrazine treatment, the dye that was bound to the agarose beads of the BGI
      Labelled dNTPs Mix samples and the lllumina dNTPs Mix samples was released from
      the beads and returned to solution as confirmed by the colorless appearance of the
      beads (see Figures 5 and 9) and the visibly blue appearance of the hydrazine filtrates
      (see Figures 6 and 10). Significant absorption was also measured for the respective
      hydrazine filtrates (paragraphs 33 and 37).

53.   Hydrazine treatment of the negative control samples was consistent with no dye having
      bound to the beads - the beads remained colorless (see Figures 7 and 11) and the
      presence of hydrazine did not cause the filtrates to display any significant absorption
      (see Figures 8 and 12, and paragraphs 35 and 39).

54.   The selective release of dye from the alkyne-agarose beads of the BGI Labelled
      dNTPs Mix samples and the lllumina dNTPs Mix samples by hydrazine treatment
      confirms that the dye-labelled compounds were linked to the beads because they
      possess an azido group and not via non-specific binding. These results confirm the
      presence of fluorescently-tabelled dNTPs possessing an azido group in both the BGI
      Labelled dNTPs Mix and the lllumina dNTPs Mix.



1     Liquid Chromatography/Mass Spectrometry (LC/MS) Analysis of dNTPs in the
      BGI Unlabelled dNTPs Mix


55.   LC/MS is an analytical technique that combines liquid chromatography with mass
      spectrometry.


56.   Liquid chromatography is used to separate the components of mixtures containing
      multiple components. The technique is based upon passing a liquid solvent containing
      the sample mixture (referred to as the "mobile phase") through a column filled with a
      solid material that interacts with the sample mixture (referred to as the 'stationary
      phase").   Each component in the sample interacts slightly differently with the solid
      material of the stationary phase, causing the components to migrate through the
      column at different rates, leading to the separation of the components as they flow out
      of the column. Separation based on this differential chromatographic retention permits
      further analysis of the separated components to be perfonmed.

57.   Mass spectrometry allows the mass of molecules to be determined, which is a highly
      discriminatory piece of information. The chances of two different molecules, not to
      mention two different 3"-modified dNTPs, having precisely the same mass is extremely



2797090
          small. The basic principle of mass spectrometry involves passing charged particles
          {i.e. ions) through a magnetic field, allowing them to be selected on the basis of (i) the
          charge that they carry and (ii) their molecular mass. This allows molecules to be
          Identified by observing the signals generated when their unique pattern of ions contacts
          the surface of a detector as illustrated in the schematic diagram at Figure 8 below.
          Since dNTPs are free anions in water, the negative charge of the dNTPs can be used
          in this mass spectrometric analysis (so called "negative ion mode").




                             Qusdnqwl« roiis
                              ACflKcumnt




                                                       '' N«nn«0Ranli0n




          Figure 8: Illustration of a quadrupole-based MS system. The quadrupole consists of
          two pairs of parallel metal rods. Different voltages are applied to each pair of rods
          generating a magnetic field in the quadrupole.             Ions travel down the quadrupole
          between the rods. Only ions of a certain mass-to-charge ratio (m/z) will reach the
          detector for a given ratio of voltages: other ions have unstable trajectories and will
          collide vwth the rods. This allows selection of an ion with a particular m/z for detection.


1.1       Eurofins LC/MS analysis

58.       The Eurofins Report describes the use of LC/MS to establish the mass of the dNTPs
          in: (I) the BGI Unlabeiled dNTPs Mix; and (ii) a mixture of commercially available 3'-0-
          azidomethyl-dNTPs, with known structure®, that were obtained from Jena Bioscience
          GmbH (hereafter referred to as the Jena 3-AZM-dNTPs).



®The structural formulae of the Jena 3-AZM-dNTPs (i.e. 3'-0-a2idomethyl-dATP, 3'-0-azidomethyl-
dCTP, 3'-0-azidomethyl-dGTP and 3'-0-azidomethyl-dTTP) are shown at paragraph 43 of the Eurofins
Report.


2797090
59.   LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs in order to
      independently confirm the observed mass of each individual Jena 3-AZM-dNTP
      (paragraph 45). A mixture of the Jena 3-A2M-dNTPs was also prepared and tested,
      which confirmed that the mass of each of the four 3-AZM-dNTPs in the mixture was

      identical {within experimental error) to the mass observed for the respective individual
      3-AZM-dNTPs (paragraph 46).

60.   LC/MS analysis was then performed on the BGI Unlabelled dNTPs Mix and a mixture
      of the Jena 3-AZM-dNTPs (hereafter referred to as the Jena 3-AZM-dNTPs Mix;
      paragraphs 48 to 52). In brief, the samples were separated by liquid chromatography
      using a Phenomenex Luna Omega Polar C18 column {Phenomenex Inc., Torrence,
      CA) and then analyzed using an AB SCIEX Triple Quad mass spectrometer (AB Sciex
      LLC, Framingham, MA).


L2    Results of the Eurofins LC/MS analysis

61.   Table 2 of the Eurofins Report, which I have reproduced below, reports the expected
      masses for each of the 3'-azidomethyl-dNTPs (based on the known atomic
      composition of each free anion for the four Jena 3-AZM-dNTPs) and the observed
      masses for each dNTP in the Jena 3-AZM-dNTPs Mix and in the BGI Unlabelled

      dNTPs Mix.




2797090
                   A


                                                          Observed ion
                          dNTP             Source
                                                          (mass/charge)

                                        Expected               536.2


                       3-AZtWI-dTTP     Jena                   536.1


                                        BGI                    536.1


                                        Expected               545.2


                       3-AZM-dATP       Jena                   545.1


                                        BGI                    545.3


                                        Expected               521.2


                       3-AZM-dCTP       Jena                   521.1


                                        BGI                    521.2


                                        Expected               561.2


                       3-AZM-dGTP      Jena                    561.1


                                        BGI                    561.1



                       Table 2 reproduced from the Eurofins Report

62.   The results in Table 2 confirm that the dNTPs in both the BGI Unlabelled dNTPs Mix

      and the Jena 3-AZM-dNTPs Mix have the expected mass of the four 3'-0-azidomethyl-
      dNTPs.


63.   LC/MS is an extremely powerful technique which permits the resolution and
      identification of molecules in a highly discriminatory manner. In my opinion, these
      results confirm that each of the dNTPs in the BGI Unlabelled dNTPs Mix has the same

      structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix.


J     Summary on the identity of the BGI dNTPs

64.   The "click" chemistry tests that are described in the Eurofins Report definitivelyconfirm
      that the dNTPs of the BGI Labelled dNTPs Mix possess an azido group. These results
      are consistent with the LC/MS data, which show that each of the dNTPs of the BGI
      Unlabelled dNTPs Mix has a mass that corresponds to (within the expehmental error
      of ±0.2 atomic mass units) the expected and observed masses of each of the


2797090
      respective Jena 3-AZM-dNTPs. Based on these LC/MS data, it is my opinion that each
      of the dNTPs of the BGI Unlabelled dNTPs Mix has the same composition as each of
      the respective Jena 3-AZM-dNTPs.


65.   I have been informed that BGI's sequencing-by-synthesis method uses both BGI
      Labelled dNTPs and BG! Unlabelled dNTPs in the same SBS sequencing cycle
      reactions, such that both labelled and unlabelled dNTPs are incorporated into new
      complementary DNA strands during the incorporation reactions.        As I mentioned
      above, the GenomeWeb article to which I refer at paragraph 19(d) states that BGI's
      SBS uses 3'-0-modified dNTPs. In view of the publiclyavailable information regarding
      BGI's SBS method, and the masses of the BGI Unlabelled dNTPs provided in the
      Eurofins Report, it is my opinion that each of the dNTPs of the BGI Unlabelled dNTPs
      Mix has the same structural configuration as each of the respective Jena 3-AZM-
      dNTPs (i.e.. 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-dCTP, 3'-0-azidomethyl-dGTP
      and 3'-0-azidomethyl-dTTP).      Therefore, it is my opinion that the unlabelled
      nucleotides used in the BGISEQ-500 platform for SBS are nucleotide triphosphate
      molecules comprising a purine or pyrimidlne base and a deoxyribose sugar moiety
      having an azidomethyl group attached in the 3' position (i.e. a -OCH2N3 group),
      thereby possessing the features of claim 1 of BP 289 as set out in paragraph 36 above.

66.   With this understanding, and in view of the "click" chemistry tests reported in the
      Eurofins Report, it is my opinion that the dNTPs of the BGI Labelled dNTPs mix have
      the same 3'-0-azidomethyl modification as the BGI Unlabelled dNTPs. Therefore, it
      is my opinion that the labelled nucleotides used in the BGISEQ-500 platform for SBS
      also are nucleotide triphosphate molecules comprising a purine or pyrimidlne base and
      a deoxyribose sugar moiety having an azidomethyl group attached in the 3' position
      (i.e. a -OCH2N3 group), thereby possessing the features of claim 1 of EP 289 as set
      out in paragraph 36 above.     This method of SBS, which uses a removable 3'-0-
      azidomethyl blocking group as a reversible terminator is described at paragraphs 25-
      29 and 30 above.


67.   While I understand that the BGI Kit contains the reagents needed for performing DNA
      sequencing on the BGISEQ-500, my expectation is that the same 3'-blocked
      terminator chemistry would be used across BGI's other DNA sequencing platforms.
      This expectation is consistent with the GenomeWeb article to which I refer at
      paragraph 19(d) above, which suggests that the same sequencing chemistry (which is
      referred to as the "current sequencing chemistry") is used on at least the MGISEQ-
      200, the MGISEQ-2000 and the MGISEQ-T7.               My analysis and conclusions


2797090
        summarised in paragraphs 64-66 above therefore also apply to labelled and unlabeiled
        dNTPs that are provided in kits, other than the BGI Kit, that are used to perform BGI's
        cPas-based sequencing method (using 3'-blocked dNTPs with cleavable fluorescent
        dyes) on BGI's other sequencing platforms.



Statement of truth


I confirm that I have made clear which facts and matters refen-ed to in this declaration are

within my own knowledge and which are not. Those that are within my own knowledge I
confirm to be true.    The opinions I have expressed represent my true and complete
professional opinions on the matters to which they refer.

SIGNED:


NAME:          Professor Floyd Romesberg

DATE:          May 13, 2019




2797090
 DECLARATION OF MARY M. DOTHAGE OF EUROFINS EAG MATERIALS SCIENCES




2788669
I, Mary M. Dothage of Eurofins EAG Materials Sciences, Maryland Heights, Missouri, United
States of America, declare as follows



A      Introduction


1.     I, Mary M. Dothage am a Manager at Eurofins EAG Materials Sciences ('Eurofins
       EAG).

2.     Eurofins EAG was requested by lllumina Cambridge Limited ("lllumina") to analyse
       the chemical structure of deoxynucleotide triphosphates ("dNTPs") in the "BGISEQ-
       500RS High-throughput Sequencing Kit Model: PE100" (the "BGl Kit").            I have
       prepared this Eurofins EAG Report dated May 10th, 2019 to report the results of;

       (a)     "Click" chemistry testing undertaken to determine whether fluorescently
               labelled dNTPs in the BGl Kit possess azide moieties; and

       (b)     liquid chromatography-mass spectrometry analysis undertaken to establish
               whether the masses of unlabelled dNTPs in the BGl Kit correspond to the
               masses of 3'-0-azidomethyl-dNTPs.

3.     All experimental procedures described In this declaration were performed under my
       supervision. Except where I state otherwise, the factual statements set out in this
       declaration are within my own knowledge and are true.           Where I have included
       information that does not come from my own personal knowledge, I have stated the
       source and in each case 1 believe the information to be true.



B      Personal Background and Experience


4.     I am currently a Manager at Eurofins EAG Materials Sciences in Maryland Heights,
       Missouri and have been a Manager there since 2018. I have worked at Eurofins EAG
       Materials Sciences and its predecessor entities (EAG Laboratories, Chemir, and
       Gateway Chemical) since 2002, in the role of Scientist and Team Leader.

5.     I earned a Bachelor of Science in Molecular Biology from Southeast Missouri State
       University in 2001.

6.     From 2001 to 2002, I worked as a Research Scientist at several chemical companies,
       where my responsibilities included conducting analytical chemical analyses.




2788669
C     "Click" Chemistry Testing of Labelled PE100 dNTPs Mix In the BGI Kit

      Samples


7.    On or about March 1st, 2019, Eurofins EAG received a shipment on dry ice labelled
      "BG1SEQ-5G0RS High-throughput Sequencing Kit Model: PE100".               The shipment
      contained multiple components, including a brown vial labelled "PE100 dNTPs Mix"
      containing 1.9 milliliters of dNTPs, and a translucent white vial labelled "PE100 dNTPs
      Mix" also containing 1.9 milliliters of dNTPs. I have been informed that the BGI Kit
      included fluorescently-labelled dNTPs and unlabelled dNTPs. The brown vial labelled
      "PE100 dNTPs      Mix" contained     a   blue-colored   solution,   consistent with   the
      characteristics of fluorescently labelled-dNTPs.    Accordingly, I understood this to
      contain fluorescently-labelled dNTPs.     The translucent white vial labelled "PE100
      dNTPs Mix" contained a clear solution, consistent with the characteristics of unlabelled
      dNTPs. Accordingly, I understood this to contain unlabelled dNTPs.

8.    Also on or about March 1st, 2019, Eurofins EAG received a shipment on dry ice, which
      lllumina identified as containing a mixture of four 3'-0-azidomethyl fluorescently
      labelled dNTPs (dATP, dCTP, dGTP, and dTTP) from an lllumina MiSeq Reagent Kit
      v3. This sample was termed the "lllumina Incorporation Mix".

9.    The brown vial labelled "PE100 dNTPs Mix" and the lllumina Incorporation Mix were
      maintained at -20 °C from the time of receipt until testing was performed.

      Methods: "Click" reactions


10.   At the time of testing, the contents of the brown vial labelled "PE100 dNTPs Mix" and
      the lllumina Incorporation Mix were thawed to room temperature.

11.   The PE100 dNTPs Mix from the brown vial was diluted 7-fold with 10 mM Tris buffer,
      pH 8.0 (the 7-foid diluted solution is hereafter referred to as "BGI PE100 dNTPs Mix").

12.   Both the BGI PE100 dNTPs Mix and the lllumina Incorporation Mix exhibited a strong
      blue color, consistent with the characteristics of fluorescently labelled dNTPs. In the
      results section below, the presence of this color, observed visually or as measured
      with a spectrophotometer (and referred to as "absorption") is used to indicate the
      presence of the labelled dNTPs.


13.   The BGI PE100 dNTPs Mix and the lllumina Incorporation Mix were tested for the
      presence of azido moieties using a "Click-&-Go™ Dde Protein Enrichment Kit" from


2788669
        the supplier Click Chemistry Tools, LLC (Scottsdale, Arizona. United States; hereafter
        "Click Chemistry Kit").         According to the supplier, "Click-&-Go™ Dde Protein
        Enrichment Kit is an efficient, biotin/streptavidin-free tool for capturing azide-modified
        biomolecules on a cleavable agarose resin via click reaction and its subsequent
        release under mild conditions." The supplier further explains that use of the Click
        Chemistry Kit allows azide-modified biomolecules to be captured on the cleavable
        alkyne agarose resin beads via copper catalyzed click chemistry^

14.     The Click Chemistry Kit contained:

        (a)     agarose beads linked to an alkyne group via a tinker containing a "dde" group
                (hereafter "Beads"; where the linker is cleavable using the reagent hydrazine);

        (b)     a copper (II) sulfate solution (100 mM);


        (c)     two additive solutions termed "Additive 1" and "Additive 2";

        (d)     a wash solution; and

        (e)     a 2% hydrazine hydrate solution.

15.     Before testing and to prevent any non-specific binding of the analyte dNTPs to be
        tested, the Beads were pre-treated with a 1 mM mixture of unlabelled dNTPs (dATP,
        dCTP, dGTP, and dTTP) for 1 hour, and then washed with 10 mM Tris buffer, pH 8.0.
        Before and after the pre-treatment the Beads were white in color.

16.     The BGI PE100 dNTPs Mix Sample was tested in triplicate. Each BGi PE100 dNTPs
        Mix Sample contained the following:

                         BGI PE100 dNTPs Mix Sample
                         50 pL Beads
                         25 |jL Additive 1
                         5 pL Additive 2
                         5 pL Copper (II) Sulfate Solution
                         200 pL BGI PE100 dNTPs Mix

17.     A negative control for the BGI PE100 dNTPs Mix was tested in duplicate, from which
        the copper (II) sulfate solution was omitted and replaced with a Tris buffer solution^.
        Each BGI PE100 dNTPs Mix Negative Control sample contained the following;




•" httDs://ciickchemistrvtools.com/Droduct/dde-protein-enrichment-kit-for-azide/
2 This click reaction proceeds at a detectable rate only in the presence of copper.


2788669
                     BGI PE100 dNTPs Mix Negative Control
                     50 \iL Beads
                     25 pL Additive 1
                     5 pL Additive 2
                     5 pL Tris Buffer, pH 8.0
                     200 [iL BGI PE100 dNTPs IVlix

18.   The lllumina Incorporation Mix Sample was also tested in duplicate. Each lllumina
      Incorporation Mix Sample contained the following:

                     lllumina Incorporation Mix Sample
                     50 pL Beads
                     25 pL Additive 1
                     5 nL Additive 2
                     5 pL Copper (11) Sulfate Solution
                     200 pL lllumina Incorporation Mix

19.   A single negative control for the lllumina Incorporation Mix was tested, from which the
      copper (11) sulfate solution was omitted and replaced with a Tris buffer solution. The
      lllumina Incorporation Mix Negative Control sample contained the following;

                     lllumina Incorporation Mix Negative Control
                     50 pL Beads
                     25 pL Additive 1
                     5 pL Additive 2
                     5 pL Tris Buffer, pH 8.0
                     200 pL lllumina Incorporation Mix

20.   All samples were incubated in foil-wrapped 0.5 mL spin columns and placed on a
      shaker for 16 hours.


21.   After the 16-hour incubation (to allow the click reaction to proceed), the Beads had
      taken on the blue color of the solution.    Each of the samples was centrifuged to
      separate the ambient liquid from the Beads. The reaction filtrate was collected and set
      aside. Each of the Bead-containing spin columns was then serially washed three times
      with the wash solution provided by the supplier (see paragraph 14 above). Each serial
      wash solution for each sample was collected and set aside.         Each of the Bead-
      containing spin columns was then serially washed three times with Tris buffer, pH 8.0.
      Each serial Tris wash solution for each sample was collected and set aside.

      Results: Washed Beads and filtrates


22.   As shown in Figure 1, after the six wash steps, the Beads from the BGI PE100 dNTPs
      Mix Sample triplicate reactions all maintained the blue color of the BGI PE100 dNTPs
      Mix.




2788669
           Figure 1: Photograph of washed Beads (BGI PE100 dNTPs Mix Samples)

23.     Absorption spectra were collected of the initial reaction filtrate, the three serial wash
        solutions, and the three serial Tris wash solutions for each of the three respective BGI
        PE100 dNTPs Mix Samples {not shown).              The reaction filtrate showed some
        absorption, and the first wash solutions showed a small amount of absorption. In
        contrast, the second and third wash solutions and all three Tris wash solutions showed
        no significant absorption. This confirms that the blue color taken on by the Beads
        during the incubation vwth the BGI PE100 dNTPs Mix was not removed by washing.

24.     As shown in Figure 2, the Beads from the BGI PE100 dNTPs Negative Control
        duplicate samples both lost their blue color upon washing. This result confirms that
        when the click catalyst (copper)-containing solution was omitted, no dye label was
        bound to the Beads. This negative control confirms that the presence of click catalyst
        (copper)-containing solution was necessary to bind dye label to the Beads.




      Figure 2: Photograph of washed Beads (BGI PE100 dNTPs Negative Control samples)

25.     Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
        the three serial Tris wash solutions for each of the two respective BGI PE100 dNTPs
        Mix Negative Controls were then collected (not shown). The reaction filtrate showed
        some absorption, the first wash solutions showed an amount of absorption similar to
        the reaction filtrates, and the second wash solutions showed a small amount of
        absorption. The third wash solutions and all three Tris wash solutions showed no


2788669
      significant absorption. This confirms that substantially all color was removed from the
      Beads after the second wash.


26.   As shown in Figure 3, after the six wash steps, the Beads of the lllumina Incorporation
      Mix Sample duplicate reactions both maintained the blue color of the lllumina
      Incorporation Mix.




          Figure 3: Photograph of washed Beads (lllumina Incorporation Mix Samples)

27.   Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
      the three serial Tris wash solutions for each of the two respective lllumina Incorporation
      Mix Samples were then collected (not shown). The reaction filtrate showed some
      absorption. All three wash solutions and all three Tris wash solutions showed no
      significant absorption. This confirms that the blue color taken on by the Beads during
      the incubation with the lllumina Incorporation Mixwas not removed by washing.

28.   As shown in Figure 4, the Beads from the single lllumina Incorporation Mix Negative
      Control reaction lost their blue color upon washing. This result confirms that when the
      click catalyst (copper)-containing solution was omitted, no fluorescently-labelled
      dNTPs were bound to the Beads. This negative control confirms that the presence of
      click catalyst (copper)-containing solution was necessary to bind the fluorescently-
      labelled dNTPs to the Beads.




2788669
      Figure 4; Photograph of washed Beads (lllumina Incorporation Mix Negative Control)

29.    Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
       the three serial Tris wash solutions for the lllumina Incorporation Mix Negative Control
       were then collected (not shown). The reaction filtrate showed some absorption, and
       the first wash solution showed a small amount of absorption. The second and third
       wash solutions and all three Tris wash solutions showed no significant absorption. This
       confirms that substantially all color was removed from the Beads after the first wash.

30.    Figures 1-4 above show that the BGl PE100 dNTPs Mix and the lllumina Incorporation
       Mix behaved identically - only in the presence of the click catalyst {copper)-containing
       solution was dye label stably bound to the Beads. This confirms that the presence of
       click catalyst {copper)-containing solution was necessary to stably bind dye to the
       Beads such that the dye was not removable with washing. Thus, the dye was bound
       to the Beads via a click reaction between the alkyne-containing Beads and an azido
       group of the dye-labelled compounds. These results are consistent with dye-labelled
       dNTPs in the BGl PE100 dNTPs Mix and the lllumina Incorporation Mix possessing
       azide moieties.


       Methods: Hvdrazine treatment


31.    Next, all washed Bead samples were treated with the hydrazine solution provided by
       the supplier (see paragraph 14 above) and placed on a shaker for 90 minutes. The
       hydrazine filtrate was then collected, and both the Beads and hydrazine filtrate were
       evaluated.


        Results: Post-hvdrazine treatment


32.    The hydrazine treated Beads and hydrazine filtrates of the triplicate BGl PE100 dNTPs
        Mix Samples are shown in Figure 5 and Figure 6 respectively.




        Figure 5: Photograph of Beads after hydrazine treatment (BGl PE100 dNTPs Mix
                                               Samples)




2788669
          Figure 6: Photograph of hydrazine filtrates (BGI PE100 dNTPs Mix Samples)

33.   Absorption spectra of the BGI PE100 dNTPs Mix Samples hydrazine filtrates (not
      shown) confirmed significant absorption.      The selective release via hydrazine
      treatment confirms that the dye-labelled compounds were linked to the Beads via their
      azide moieties and not via non-specific binding. Thus, these results are consistent
      with the presence in the BGI PE100 dNTPs Mix of dye-labelled dNTPs that possess
      azide moieties.


34.   The hydrazine treated Beads and hydrazine filtrates of the duplicate BGI PEl 00 dNTPs
      Mix Negative Controls are shown in Figure 7 and Figure 8 respectively.




      Figure 7: Photograph of Beads after hydrazine treatment (BGI PE100 dNTPs Mix
                                       Negative Controls)




2788669
      Figure 8: Photograph of hydrazine filtrates (BGI PE100 dNTPs Mix Negative Controls)

35.     Absorption spectra of the BGI PE100 dNTPs Mix Negative Controls hydrazine filtrates
        (not shown) confirmed no significant absorption. This is consistent with the dyes never
        having bound to the Beads in the negative control, and also demonstrates the
        hydrazine did not Introduce color into the solution.

36.     The hydrazine treated Beads and hydrazine filtrate of the duplicate lllumina
        Incorporation Mix Samples are shown in Figure 9 and Figure 10 respectively.




       Figure 9: Photograph of Beads after hydrazine treatment (lllumina Incorporation Mix
                                               Samples)




        Figure 10: Photograph of hydrazine filtrates (lllumina Incorporation Mix Samples)



2788669
37.     Absorption spectra of the lllumina Incorporation Mix Samples hydrazine filtrates (not
        shown) confirmed significant absorption.       The selective release via hydrazine
        treatment confirms that the dye-labelled compounds were linked to the Beads via their
        azide moieties and not via non-specific binding. Thus, these results are consistent
        with the presence of dye-labelled dNTPs in the lllumina Incorporation Mix that possess
        azide moieties.


38.     The hydrazine treated Beads and hydrazine filtrate of the single lllumina Incorporation
         Mix Negative Control are shown in Figure 11 and Figure 12 respectively.




       Figure 11: Photograph of Beads after hydrazine treatment (lllumina Incorporation Mix
                                       Negative Control sample)




      Figure 12: Photograph of hydrazine filtrates (lllumina Incorporation Mix Negative Control
                                                sample)


39.      Absorption spectra of the lllumina Incorporation Mix NegativeControl hydrazine filtrate
         (not shown) confirmed no significant absorption.

40.      These results show that the BGI PE100 dNTP Mix (Figures 5 and 6) and the lllumina
         Incorporation Mix (Figures 9 and 10) behaved identically - only upon hydrazine
         cleavage of the linker was the linkage between the Beads and the dye-labelled dNTPs



2788669
      cleaved to liberate free dye-labelled dNTPs into solution. Accordingly, these results
      are consistent with the presence of fluorescently-labelled dNTPs in both the BGl
      PE100 dNTP Mix and the lllumina Incorporation Mix that possess azido moieties.



      Mass Spectrometry Analysis of PE100 dNTPs Mix from the BGl Kit

      Samples


41.   In this analysis, the contents of the translucent white vial labelled "PE100 dNTPs Mix"
      described in paragraph 7 above were examined using liquid chromatography/mass
      spectrometry (hereafter "LC/MS") and compared to commercially available standard
      3'-0-azidomethyl-dNTPs.

42.   The translucent white vial labelled "PE100 dNTPs Mix" was maintained at -20 °C from
      the time of receipt until analysis was performed.

43.   On or about April 15th, 2019, Eurofins EAG received a shipment from Jena Bioscience
      GmbH (Jena, Germany) containing four white translucent vials, respectively containing
      S'-O-azidomethyt-dATP, 3'-0-azidomethyl-dCTP, 3'-0-azidomethyl-dGTP, and 3'-0-
      azidomethyl-dTTP. Each vial was labelled as containing 1 mg of the respective 3-0-
      azidomethyl-dNTP. The documentation accompanying the vials respectively identified
      the contents as having the following structural fonnulae:

                                                                   NH2

                        0      0      0
                        !i     i!     II

                                                                   U




                                                          -N


                                                           X.
                       Structural formula of 3'-0-Azidomethyl-dATP




2788669
                                                             0


                   8       S         S                            "NH




                                                  -N


                                                   X-
                     structural formula of 3'-0-Azidomethyl-dGTP




                                                                 NH




                                                   \—N



                       Structural formula of 3'-0-Azidomethyl-dTTP

                                                            NH,


                         0      0        0
                          II    II       II



                                              W
                                                       •N


                                                        X-
                       Structural formula of 3'-0-Azidomethyl-dCTP

44.   Each 3'-0-azidomethyl-dNTP (hereafter "3-AZM-dNTP") was brought into solution
      using 0.5 mL of 10 mM Tris buffer, pH 7.4 to form four respective S-AZM-dNTP stock
      solutions (collectively the "Jena 3-AZM-dNTP stock solutions"). The Jena 3-AZM-
      dNTP stock solutions were maintained at 4 °C.




2788669
      Methods


45.   LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs (stock
      solutions diluted to approximately 10 pM with 10 mM Tris buffer, pH 7.4) to
      independently confirm the observed mass of each individual 3-AZM-dNTP (data not
      shown).


46.   Next, aliquots of each of the four Jena 3-AZM-dNTP stock solutions were combined
      together and diluted with the Ths buffer, pH 7.4 to an approximate concentration of 10
      |jM of each of the four 3-AZM-dNTPs. This mixture was tested by LC/MS to confirm
      that the mass of each of the four 3-AZM-dNTPs in the mixture was identical (within
      experimental error) to the mass observed for the respective individual 3-AZM-dNTPs
      (data not shown). After 4 days at 4 °C, the Jena 3-AZM-dNTP stock solutions were
      lyophilized and subsequently stored at -20 °C.

47.   Next, the BGI PE100 dNTPs Mixwas compared to a mixture of the four Jena 3-AZM-
      dNTPs. The four lyophilized Jena 3-AZM-dNTP stock solutions were reconstituted in
      0.3 mL of distilled deionized water. Aiiquots of each of the four Jena 3-AZM-dNTP
      stock solutions were combined and diluted to a single solution containing 10 fjM of
      each of the four Jena 3-AZM-dNTPs in Tris buffer. The resulting liquid was colorless.
      This sample was termed the "Jena 3-AZM-dNTPs Mix".

48.   The contents of the white translucent vial labelled "PE100 dNTPs Mix" were thawed to
      room temperature. The liquid in the white translucent vialwas colorless, indicating that
      no dye was present in the liquid, which is consistent with the characteristics of
      unlabelled dNTPs. This sample was termed the "BGI PE100 Unlabelled dNTPs Mix".

49.   All samples were analysed using LC/MS. The liquid chromatography column was a
      Phenomenex Luna Omega Polar C18 column, with internal diameter 2.1 mm, length
      100 mm, particle size 1.6 pm (Phenomenex Inc., Torrence, CA). The analytes were
      eluted using a gradient system of mobile phase A of 5 mM Dibutylammonium acetate
      in water and a mobile phase B of 100% methanol, with a flow rate of 0.3 mL/minute,
      and a column temperature of 45.0 "C.              The experimental design of the
      chromatographic gradient of the mobile phase components was as follows in Table 1
      below:




2788669
                                 Chromatoaraphic Gradient


                               Time (minutes)     % A       % B
                                       0               95       5
                                       1               95       5
                                       8               20      80
                                      11               20      80
                                     11.1              95       5
                                      15               95       5


                                             Table 1


50.    The dNTPs in the BGI PE100 Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix

       were separated by liquid chromatography sufficiently for mass spectrometric analysis.
       The masses of the dNTPs were then measured by mass spectrometry. The mass
       spectrometer was an AS SCIEX Triple Quad (AB Sciex LLC, Framingham, MA).
       Detection was performed in negative ion mode with in-source fragmentation.
       Experimental error for this mass spectrometer is reported by the manufacturer as ±0.2
       atomic mass units.


51.    The samples were loaded onto the LC/MS by injection of 10.0 pL of sample. Three
       samples were loaded in the following order: (a) 10 mM Tris, pH 7.4 blank, (b) BG!
       PE100 Unlabelled dNTPs Mix, (c) Jena 3-A2M-dNTPs Mix. Between each sample, a
       methanol blank was analysed to ensure no sample carry over was observed.

       Results


52.    Expected masses^ for the free dNTP anion and masses observed in the LC/MS
       analysis for both the BGI PE100 Unlabelled dNTPs Mix ("BGI") and the Jena 3-AZM-
       dNTPs Mix ("Jena") are summarized in Table 2 below:




^ Expected masses are based on the known atomic composition of each free anion for the four Jena
3-AZM-dNTPs.



2788669
                                  LC/VS Mass Observations


                                                           Observed Ion
                            dNTP           Source
                                                          (massAcharae)

                                         Expected              536.2


                        3-AZM-dTTP      Jena                   536.1


                                         BGI                   536.1


                                        Expected               545.2


                        3-AZM-dATP      Jena                   545.1


                                        BGI                    545.3


                                        Expected               521.2


                        3-AZM-dCTP      Jena                   521.1


                                        BGI                    521.2


                                        Expected               561.2


                        3-AZM-dGTP      Jena                   561.1


                                        BGI                    561.1


                                           Table 2


53.     For each of the four dNTPs, the expected mass, the Jena observed mass, and the BGI
       observed mass reported In Table 2 are within experimental error (±0.2 atomic mass
        units) of each other. These results confirm that the dNTPs in both the BGI PE100
        Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of
       the four 3'-0-azidomethyl-dNTPs. These results confirm that each of the dNTPs in the
       BGI PE100 Unlabelled dNTPs Mix has the same structural composition as the dNTPs
       in the Jena 3-AZM-dNTPs Mix.



Statement of truth


I confirm that I have made clear which facts and matters referred to in this Report are within
my own knowledge and which are not. Those that are within my own knowledge Iconfirm to
be true. Theopinions 1have expressed represent my trueand complete professional opinions
on the matters to which they refer.


2788669
SIGNED:


NAME:     Mary M. Dothage, Eurofins EAG Materials Sciences

DATE:     05/10/2019




2788669
